Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 1 of 94.

ye 4% t . ’

 

AO 9] (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

AUS -1 2019

 

SUSAN Y. SOONG
for th
or me CLERK, U.S. DISTRICT COURT
Northern District of California NORTH DISTRICT OF CALIFORNIA
United States of America )
v. )
) Case No. 3 19 71162
Andy Reanos-Moreno (a/k/a “Pelon”), et al )
(see attachment for all defendants) ,
| TSH
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

Beginning on adate — unknown, but no later than 1/15/19, through the present, in the counties of San Francisco and Alameda _ in the

 

 

Northern District of California , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 846, 841(a)(1) and Conspiracy to Distribute Controlled Substances
(b)(1)(C)

 

 

This criminal complaint is based on these facts:

See attached Affidavit of DEA Special Agent Eric J. Diamond.

@% Continued on the attached sheet.

Complainant’s signature

 

Approved as to form

AUSA Sailaja M. Paidipaty Eric J. Diamond, DEA Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Dates “Julu 2%) dors T4 a

Judge’s signature

 

 

City and state: San Francisco, California Hon. Thomas §S. Hixson, U.S. Magistrate Judge
: Printed name and title

|- (ASS
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 2 of 94

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

Andy REANOS-MORENO

a/k/a “Pelon”;
Karol ERAZO Reanos;
Manuel ARTEAGA

a/k/a “Come” a/k/a “Comer”;
Allan Josue FUNEZ Osorto;
Brayan MARTINEZ;
Josue Natanael PERDOMO Moreno

a/k/a “Cachete”;
Jose Franklin Rodriguez GARCIA;
CESAR Estrada Cruz;
Arnold CRUZ Rodriguez

a/k/a “Jose”;
Christian RODRIGUEZ-VALLE;
Alex Gomez BARRIENTOS

a/k/a “Axel Gamez”;

Eric MONTOYA MARQUEZ; and
Kevin ARTEAGA-MORALES.

Defendants.

CRIMINAL COMPLAINT

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

 

 

 
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 3 of 94

 

TABLE OF CONTENTS
INTRODUCTION oo. ececccsesssesetesscseseneeeseesenees seeveesees seseueeaesdeneseeaeaeeatseeseeeenssasasensenes 2
RELEVANT STATUTES wovvssssssssstststonetitntananeitststatatsstatanatanansusee 3
BACKGROUND OF INVESTIGATING AGENT vssscsscessseesssereeee sestesesetees eneneeaeeee 3
STATEMENT OF PROBABLE CAUSE... ciecccssessesessssscscesssssessssssessessensesceneeeenens 7
I, Overview of Investigation Relevant to the Target Subjects oc. eee 7
II. Initiation of investigation ........ccceceeeseesessecestestecsersesseesesesseesesseesessssessessersnenees 9

A. The DEA’s investigation began in fall 2017, when confidential sources
and an undercover officer made controlled purchases of heroin from
Individual 2. .....ccccceccsesseseteeseteeeesceeeseneesassssscsvsssacsesssenessesevessesssreseseenes 9

III. Identification of the REANOS-MORENO DTO, its methods of operation, and
its use of redistributor HOUSES. ..........cccscesccsccessssseccessssesscecesenseeeeseusestaseeeeteesanes 10

A. In fall 2018, the DEA obtained a wiretap order for Individual 2’s
phone and conducted additional controlled purchases..........ccscseeees 10

B. Agents identified REANOS-MORENO .......cccsesssessseesseesseseeeneerteeteeaee 11

Calls intercepted over REANOS-MORENO’s phone suggested that he
was delivering drugs to multiple individuals living together at several
residences in Oakland, including to PERDOMO., ..... eee eeeeeeceetseeeees 15

D. In January 2019, agents watched REANOS-MORENO make
suspected drug deliveries and then seized drugs from one of the street-
level dealers working for DUM. 000... eee eee eeeeneerteeesessesseessaseeeessnees 18

E. Further investigation showed that REANOS-MORENO was
subleasing redistributor houses to street-level dealers working for
UI. oe eeeeeceseesecsceeeceecsseesecesessesseeeeecseaeensseeseeesaeeacenscneesesesarseseaueaesseenseons 31

IV. Identification of redistributor houses maintained by REANOS-MORENO....38

A. One of the redistributor houses REANOS-MORENO has used to
house street-level dealers is the 91st Avenue House in Oakland......... 38

B. REANOS-MORENO also maintained redistributor houses on Foothill
Boulevard and on 103rd Avenue in Oakland... eeeccccsssssreesseeeees 43

V. Identification of Manuel ARTEAGA, REANOS-MORENO’s runnet ........... 44

A. On March 27, 2019, officers saw REANOS-MORENO and
ARTEAGA engage in a suspected drug transaction... eects 44

B. Agents repeatedly saw ARTEAGA make suspected deliveries of drugs
to the 91st Avenue House in Oakland... eee eeeseeeeeesesesseesseenerseeens 45

t

In Re App. for Crim. Complaint
Vi.

VIL.

VIII.

C.

Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 4 of 94

c 4

In May and June 2019, interceptions over REANOS-MORENO’s
phone provided further evidence that ARTEAGA was working as his
TUNNEL, ...ceecceeeceeccescesseeenecsseeneectaseneesssaseseeeseseasessessssecseseeessseseeaseeresseeneres 46

Identification of street-level dealers working with REANOS-MORENO ......52

A. The street-level dealers who work for REANOS-MORENO travel
from Oakland to the Tenderloin to sell drugs... eeeeeeeseeeeeeeeeseneee 52
B. In January 2019, REANOS-MORENO repeatedly delivered drugs to
ARTEAGA-MORALES. sccscscsssssssssssssssssssesesessssessesesssstssussesisetineseseen 53
C. In February 2019, CRUZ sold four ounces of methamphetamine to a
Confidential SOULCE. 00... eeeeseeseceeeseceeseeseeseestaseesseseesseeeesessenseeneeaee 55
D. In April 2019, officers seized heroin, methamphetamine, cocaine, and
fentanyl from RODRIGUEZ-VALLE and FUNEZ near Hyde Street
and Golden Gate AVENUE. 00.0... eeeeseeseecreetseeereeeereeseetsasensesseseseaseeees 56
E. Later in April, SFPD officers saw MARTINEZ engage in a drug
transaction at Hyde and Golden Gate and then seized cocaine, heroin,
and methamphetamine from Dim. ........ccseseeeseseetesteneeneerenentenenseneaneee OD
F, In May 2019, MONTOYA-MARQUEZ sold heroin to an undercover
SFPD officer near the corner of Hyde and Eddy in the Tenderloin.....60
G. In June 2019, SFPD officers saw FUNEZ travel from the 103rd
Avenue House to the Tenderloin and make suspected drug sales. ......61
H. In June 2019, SFPD officers saw CESAR travel from the 91st Avenue
House to the Tenderloin and make suspected drug sales... 63
Execution of a search warrant at the suspected redistributor house on 91st
Avenue in Oakland occ ccceccescsseeseceeeeceesrseaesseneasenseessesssessasssoesesseseaseseesasenes 65
A. Officers found CESAR, GARCIA, and others at the redistributor

B.

house on 91st Avenue in Oakland along with crack and powder
cocaine, heroin, and methamphetamine packaged for distribution......66

Later the same night, REANOS-MORENO and ERAZO reacted to the
search warrant at the 91st Avenue House. ..........cceescescesensssteeeeevensenaes 67

Execution of a search warrant at the suspected redistributor house on 103rd.

Avenue in Oakland occ eecesccseeneceseceneeseeeesseccssesseseeeenseeesassusesssccsserseessesenes 75
A. On June 21, 2019, REANOS-MORENO and ERAZO discussed
ERAZO “cooking” drugs to be given to ARTEAGA... cece cece 75
B. About two hours later, officers saw ARTEAGA make a suspected
delivery of drugs to the 103rd Avenue House. ...c ccc sscesesserereeneees 77
C, Officers found FUNEZ, MARTINEZ, and PERDOMO at the 103rd

Avenue House along with cocaine, heroin, and methamphetamine
packaged for redistribution. ........e lee cseeeeeeeeenetsenessseesssseeseensesenes 77

In Re App. for Crim. Complaint
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 5 of 94
(

D. Later that night, REANOS-MORENO and ERAZO reacted to the
search warrant at the 103rd Avenue House. ..........ccccesssssssseseseneneeeeeees 78

IX. Transfer of “independent contractor” drug distributors to another DTO. ....... 83

A. After the search and arrests at the 91st Avenue House, the residents of
that house searched for a new redistributor house to move into.......... 83
B. Before accepting an offer for a new redistributor house, the residents
of the 91st Avenue house negotiated drug prices with a representative
Of the DTO. vocceccceccccccessccssscessscesscessssessecssescescsseseeseeessneecsaeessnaeseneeersas 85
CONCLUSION ssssscccccssssssessseesessssssseseseveensnsecsevunssesesssuusnssssesensisssnssesssineusasessseeeee 89

In Re App. for Crim. Complaint
Case 3:19-mj-71162-MAG Document1 Filed.08/01/19 Page 6 of 94

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Eric Diamond, a Special Agent of the Drug Enforcement Administration (DEA), being
sworn, hereby declare as follows:
INTRODUCTION
1, I submit this Affidavit in support of an application for a criminal complaint

charging the following persons (the “Target Subjects”) with violations of 21 U.S.C. §§ 846,
841(a)(1) and (b)(1)(C) (conspiracy to distribute and to possess with intent to distribute
controlled substances) arising from their participation in a conspiracy to sell methamphetamine,
cocaine, and heroin:

a. Andy REANOS-MORENO a/k/a “Pelon”;

b. Karol ERAZO Reanos;

c. Manuel ARTEAGA a/k/a “Come” a/k/a “Comer”;

d. Allan Josue FUNEZ Osorto; |

e. Brayan MARTINEZ;

f. Josue Natanael PERDOMO Moreno a/k/a “Cachete”;

g. Jose Franklin Rodriguez GARCIA;

h. CESAR Estrada Cruz;

i. Arnold CRUZ Rodriguez a/k/a “Jose”;

j. Christian RODRIGUEZ-VALLE;

k. Alex Gomez BARRIENTOS a/k/a “Axel Gamez”;

l. Eric MONTOYA MARQUEZ; and

m. Kevin ARTEAGA-MORALES.

2, Attachment A to this Affidavit is an index listing the Target Subjects and the
paragraphs that discuss evidence of the Target Subjects’ participation in the charged conspiracy.
3. The statements in this Affidavit are based on my own investigation; information

from other law enforcement agents, investigators, and individuals with knowledge of this matter;

my review of documents related to this investigation; and my training and experience as a DEA

In Re App. for Crim. Complaint 2
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 7 of 94 ©

Special Agent. This Affidavit does not purport to set forth all of the evidence gathered to date in
this investigation, or to name all of the persons who participated in these crimes; I have included
only those facts and names that I believe are necessary to establish probable cause for the
requested criminal complaint and arrest warrants.

RELEVANT STATUTES

4. Under 21 U.S.C. § 846, it is unlawful for a person to attempt or conspire to
manufacture, distribute, or possess with intent to distribute controlled substances, including
methamphetamine, heroin, and cocaine.

5. Under 21 U.S.C. § 841(a)(1), it is unlawful for a person to knowingly or
intentionally manufacture, distribute, or possess with intent to distribute, controlled substances,
including methamphetamine, its salts, isomers, and salts of its isomers; cocaine, its salts, optical
and geometric isomers, and salts of isomers; and a mixture or substance containing a detectable
amount of heroin.

| BACKGROUND OF INVESTIGATING AGENT

6. I am employed by the U.S. Department of Justice, DEA, as a Special Agent (SA)
and have been so employed since September 2014. I am presently assigned to the Oakland
Resident Office (ORO) in California.

7. I have received formal training at the DEA Training Center in Quantico, Virginia.
This twenty-week DEA Basic Agent Academy included instruction on, among other things, basic
narcotic investigations, drug identification, drug detection, familiarization with United States
narcotics laws, money laundering techniques and schemes, identification and seizure of drug-
related assets, undercover work, and physical and electronic surveillance operations. Prior to
working for the DEA, I worked as a private attorney in California for approximately three and a
half years and as an Attorney for the Orange County District Attorney’s Office in Santa Ana,
California, for approximately five months as part of the Trial Attorney Partnership (“TAP”)
Program. Prior to working as an attorney, I served as a Certified Law Clerk for the Orange

County District Attorney’s Office. In my capacity as a TAP Attorney and Certified Law Clerk, I

In Re App. for Crim. Complaint 3
Case 3:19-mj-71162-MAG Document 1. Filed 08/01/19 Page 8 of 94

received experience conducting misdemeanor jury trials and felony drug preliminary hearings.

8. In addition to the above, I have spoken to and worked with more experienced
federal and state narcotics agents and officers. During my tenure with the DEA, I have
participated in numerous investigations of illicit drug trafficking organizations, ranging from
street level dealers to major traffickers, and while assigned to the ORO, I have participated in
numerous investigations of illicit drug trafficking organizations and organized criminal
enterprises in the Northern and Eastern Districts of California. The investigations have involved
the use of confidential sources (CSs), wire and physical surveillance, telephone toll analysis,
investigative interviews, and the service of search and arrest warrants. I have conducted
investigations into unlawful possession with intent to distribute and distribution of controlled
substances, laundering of monetary instruments, and the associated conspiracies involving such
conduct. These investigations have included the unlawful importation, possession with intent to
distribute, and distribution of controlled substances, as well as the related laundering of monetary
instruments, conducting monetary transactions involving the proceeds of specified unlawful
activities, and conspiracies associated with criminal narcotics offenses, in violation of 21 U.S.C.
§§ 841(a)(1) and 846, which have resulted in state and federal prosecutions of individuals who
have possessed, smuggled, received, and/or distributed controlled substances including: cocaine,
heroin, methamphetamine, prescription pills (including counterfeit), and fentanyl, as well as the
seizure of those illegal drugs and proceeds from the sale of those illegal drugs.

9, In conducting these investigations, I have employed a variety of investigative
techniques, including physical and electronic surveillance, analysis of telephone records and pen
register data, interviewing witnesses, service of search and arrest warrants, and the drafting of
criminal complaints, as well as handling informants and cooperating sources. In the course of
these investigations, I have, at various times, participated in, planned, and/or supervised
numerous instances of physical surveillance and electronic surveillance. Moreover, I have
directed informants and have monitored meetings and consensual telephone conversations

involving undercover agents and informants. I have participated in over one hundred and fifty

In Re App. for Crim. Complaint 4
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 9 of 94

hours of surveillance of narcotics traffickers. During surveillance, I have personally observed
narcotics transactions, counter-surveillance techniques, and the methods narcotics traffickers
used to conduct clandestine meetings.

| 10. [have participated in more than six investigations in which court-authorized Title
III interceptions were used in narcotics and money laundering investigations. During these
investigations, I have listened to and deciphered conversations between narcotics traffickers in
which they discussed their criminal activities in coded language or intentionally vague language
and which were later corroborated by surveillance or defendants’ statements, and I have
participated in seizures of narcotics and narcotics proceeds that resulted from the monitoring of
these types of conversations. I also have interviewed several drug traffickers after their arrest, as
well as confidential sources, and discussed with them the meaning of their coded language used
during the course of the commission of drug and money laundering offenses. During these
interviews, the arrested drug traffickers and confidential sources have explained to me how they
use coded language to conceal the true nature of their conversations from law enforcement and
anyone who may be listening or overhear the conversation. As a result, a person who did not
know the code or their meaning would think the individuals were having an innocent
conversation or be confused by the conversation since it would not make sense to that person.

11. Inaddition, I have participated in approximately two follow-up investigations
concerning the concealment of assets, money, bank records, etc., and the identification of co-
conspirators through the use of drug ledgers, telephone records and bills, photographs, and
financial records.

12. Ihave been involved in the execution of more than forty state and federal
narcotics related search warrants. As a result, I have encountered and become familiar with the
various tools, methods, trends, paraphernalia, and related articles used by traffickers and
trafficking organizations in their efforts to import, conceal, manufacture, and distribute
controlled substances. I am familiar with the appearance of fentanyl, marijuana, heroin, cocaine,

methamphetamine, and other controlled substances. I am familiar with and aware of the

In Re App. for Crim. Complaint 5
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 10 of 94

terminology used by illegal drug traffickers concerning narcotics and narcotics dealing.

13. I have interviewed more than fifteen drug dealers, users, and confidential
informants and have discussed with them the lifestyle, appearances, and habits of drug dealers
and users. I have become familiar with the manner in which illegal drug traffickers smuggle,
transport, store, and distribute narcotics, as well as how they collect and launder drug proceeds. I
am also familiar with the manner in which narcotic traffickers use telephones, cellular telephone
technology, coded communications or slang-filled telephone conversations, false or fictitious
identities, and other means to facilitate their illegal activities and thwart law enforcement
investigations.

14. Ihave participated in approximately ten Organized Crime Drug Enforcement
Task Force (OCDETF) investigations. OCDETF is a task force comprised of law enforcement
agencies that jointly investigate drug trafficking organizations. Through these investigations, I .
have gained expertise in the use of a variety of law enforcement techniques, including the
application and use of electronic and wire interceptions, confidential informants, physical
surveillance techniques including pole cameras and recorders and various other types of
electronic surveillance techniques such as body wires and transmitters. Additionally, I have
gained knowledge and expertise in the use of telephone toll analysis and the analysis of
traditional types of records, including financial, telephone, utility records, and nontraditional
records including records maintained by narcotic traffickers listing amounts of drugs delivered
and amounts of money owed (pay and owe sheets). I have also gained knowledge and expertise
in the collection and identification of drug evidence, and the analysis and interpretation of
recorded conversations collected by the methods detailed above.

15. [have also had discussions with other law enforcement officers and confidential
informants about the packaging and preparation of narcotics, the methods of operation, and
security measures that are often employed by narcotics traffickers. I have examined
documentation of various methods in which methamphetamine and other illicit drugs are

smuggled, transported and distributed.

In Re App. for Crim. Complaint 6
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 11 of 94

STATEMENT OF PROBABLE CAUSE
I. Overview of Investigation Relevant to the Target Subjects

16. Since late October 2017, the DEA has been investigating organized criminal
networks distributing illegal drugs in the Tenderloin neighborhood of San Francisco, California
(“the Tenderloin”). In about June 2018, the DEA began coordinating investigative efforts with
the San Francisco Police Department (SFPD) and Richmond Police Department (RPD), which
were conducting parallel investigations.

17. The investigation, described in more detail below, shows that one of the criminal
networks supplying drugs to and in the Tenderloin is a drug trafficking organization (DTO)
headed by Andy REANOS-MORENDO (the “REANOS-MORENO DTO”), which since at least
October 2018 has distributed drugs, including cocaine, heroin, and methamphetamine, in the
Tenderloin. The Target Subjects discussed in this Affidavit are associated with the REANOS-
MORENO DTO. |

18. As I explain in more detail below, I believe that the REANOS-MORENO DTO

employs more than two dozen street-level dealers. These street-level dealers live in houses and —
| apartments in the East Bay that REANOS-MORENO and his girlfriend, Karol ERAZO Reanos,
sublease to them. Up to five street-level dealers live in each residence, sometimes with their
partners and children. I will refer to these residences as the DTO’s “redistributor houses.”

19. The street-level dealers pay rent to REANOS-MORENO to live in the
redistributor houses. They also sell drugs provided to them by REANOS-MORENO. Selling
drugs for the REANOS-MORENO DTO is a requirement for being allowed to live in one of the
redistributor houses. |

20. Based on the tone and context of the intercepted calls between the residents of the
redistributor houses and REANOS-MORENO, I believe that the residents of the redistributor
houses can be described as independent contractors who negotiate the terms of their engagement
with the DTO, including housing conditions. As I describe further below, following the

execution of a search warrant at one redistributor house, the house’s residents contacted a second

In Re App. for Crim. Complaint 7
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 12 of 94

DTO that sells drugs in the Tenderloin to offer their services and to negotiate the price of the
drugs and housing that they would receive. |

21. Based on physical and electronic surveillance, which I describe below, I believe
that, almost every day since at least fall 2018, REANOS-MORENO or one of his runners,
including, Manuel ARTEAGA, traveled to each of the DTO’s redistributor houses and supplied
the street-level dealers living there with distribution quantities of drugs, including
methamphetamine, heroin, and cocaine. REANOS-MORENO and ARTEAGA typically deliver
only enough drugs for the street-level dealers to resell over the next day or two, which I believe
is a tactic designed to minimize legal exposure if the dealers are arrested.

22. I and other agents have seen the street-level dealers, including FUNEZ,
MARTINEZ, CESAR, RODRIGUEZ-VALLE, CRUZ, GARCIA, and PERDOMO, travel to the
Tenderloin to sell the drugs after they are resupplied. Oftentimes, based on surveillance, I
believe the dealers carpool across the Bay Bridge together.

23. land other agents have seen that the street-level dealers generally conduct their
drug sales in a specific part of the Tenderloin. Specifically, the dealers regularly stand along the
sidewalks in or near the area bounded by Larkin Street to the west, Leavenworth Street to the
east, O’Farrell Street to the north, and Market Street to the south.

24. Based on my surveillance, and that of other officers and agents involved in this
investigation, the dealers typically keep the drugs they intend to sell in a single backpack from
which each of them is resupplied as necessary. In many instances, I and other agents have seen
that the street-level dealers employ other individuals, who are in the Tenderloin, to hold the
drugs until they are ready to be sold. I believe that this also is a tactic designed to minimize legal
exposure for the street-level dealers.

25. Based on surveillance, I believe that the street-level dealers’ customers approach
them on foot and in cars. Based on my research of the registration information for some of the
customers in cars, I believe that some of these customers traveled from outside the Tenderloin to

obtain drugs.

In Re App. for Crim. Complaint 8
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 13 of 94

26. | Lawenforcement has seen the street-level dealers carpool back to Oakland
together when they are finished selling drugs in the Tenderloin.
I. Initiation of investigation

A. The DEA’s investigation began in fall 2017, when confidential sources and an
undercover officer made controlled purchases of heroin from Individual 2.

27. In late October 2017, a DEA confidential source (CS-1!) told DEA Special
Agents (SAs) that an individual whom I will call “Individual 1” could sell heroin to CS-1.7 CS-
1 also noted that Individual 1 had told a second confidential source (CS-23) that Individual 1’s
supplier for black-tar heroin was “Raphael,” whom agents later identified, and whom I will call
“Individual 2.” According to CS-1, Individual 1 quoted CS-2 a price of $300 to $350 for a |
quarter-ounce of heroin. CS-1 said he/she believed that Individual 2 sold drugs near Turk and
Larkin Streets in San Francisco. I know that this intersection is in the Tenderloin near the Phillip
Burton Federal Building.

28. Based in part on this information, the DEA began investigating Individual 2 and

 

1 CS-1 has a misdemeanor criminal conviction for breach of peace. CS-1 is working with
law enforcement in exchange for potential leniency at sentencing in a pending drug case. To the
best of my knowledge and belief, CS-1 is reliable, and information from CS-1 has led to at least
three successful prosecutions. For each controlled purchase that I describe in this Affidavit,
agents searched CS-1 as well as his/her vehicle prior to the transaction to ensure that the CS did
not possess any other drugs, weapons, money, or contraband. Agents provided CS-1 with cash.
Agents also equipped CS-1 with a monitoring device, which created a recording and allowed _
agents to listen to the transaction and ensure the safety of CS-1. After each purchase was
complete, CS-1 relinquished the purchased narcotics, after which agents searched the CS for
contraband.

2 The confidential sources, such as CS-1, are not identified in this Affidavit because their
personal safety would be at risk if their identities were prematurely revealed to the Target
Subjects and other persons under investigation or associated with them, and these confidential
sources are still actively assisting in the investigation. In addition, certain individuals discussed
in this Affidavit are only identified by the word “individual” followed by a number. These are
persons who may be the subjects of further investigations and enforcement action and premature
disclosure of these individuals’ true names would compromise the effectiveness and security of
those law enforcement actions.

3 CS-2 is a Confidential Source handled by the U.S. Secret Service (USSS). CS-2 has
sustained convictions for misdemeanor solicitation for prostitution and misdemeanor possession
of drugs not to be introduced into interstate commerce. CS-2 is working with law enforcement
in exchange for potential leniency at sentencing in a pending drug case. The USSS considers
CS-2 to be knowledgeable, capable of working, and truthful in the information provided to
investigators.

In Re App. for Crim. Complaint 9
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 14 of 94

his sources of supply. Between November 2017 and June 2018, CS-1, CS-2, and a law
enforcement undercover agent (UC), acting at the direction of DEA agents, purchased heroin
from Individual 2 on six occasions.

Ill. Identification of the REANOS-MORENO DTO, its methods of operation, and its
use of redistributor houses.

A. In fall 2018, the DEA obtained a wiretap order for Individual 2’s phone and
conducted additional controlled purchases.

29. In October 2018, the DEA (assisted by the U.S. Attorney’s Office) obtained a
federal court order authorizing the DEA to intercept wire and electronic communications over
Individual 2’s phone. Certain relevant communications that were intercepted by DEA pursuant
to this order are described below.’ During the interception period, agents made additional
controlled purchases of drugs from Individual 2.

30. In connection with one controlled purchase, Individual 2 told the UC about code
words that Individual 2 uses to discuss drugs over the phone. Specifically, on November 15,
2018, the UC purchased approximately four ounces of heroin and two ounces of cocaine from
Individual 2 and Individual 2’s sibling. During the transaction, the UC was in a car with
Individual 2 and asked what word Individual 2 used to discuss heroin over the phone, explaining
that he/she did not like to use the word “heroin” on the phone. Individual 2 said he used the
word “night.” The UC then asked what word to use to order cocaine; Individual 2 said, “the
day.” The UC asked if that referred to “powder or hard,” which the UC informs me is common
street slang to distinguish between cocaine powder and cocaine base (crack). Individual 2 said it

referred to powder cocaine. The UC then asked what word to use if the UC was ordering

 

* The transcriptions and translations of conversations and quotations of language from
intercepted calls set forth in this Affidavit are based on agents’ current understanding of the
conversations and may be amended in the future after further review and/or based on additional
information. In some cases, portions of the conversations are inaudible, slurred, faded out, or
mumbled. Unless otherwise noted, the statements from intercepted calls set forth in this
Affidavit are recounted in substance and in relevant part. Unless otherwise indicated, the
intercepted conversations described in this Affidavit (other than intercepted calls with the UC)
were in Spanish, and the excerpted language in this Affidavit is the preliminary English
translation. I do not speak Spanish, and I have relied on persons who are fluent in Spanish to
produce the preliminary transcriptions and translations of these calls.

In Re App. for Crim. Complaint 10
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 15 of 94

rock/crack cocaine; Individual 2 said there was no set term, but he referred to it as “dias”
(Spanish for “days”) and “dowse.”

31. Based on my training and experience, I know that “day” and “night” are code
words that other drug traffickers commonly use to refer to cocaine and heroin, respectively. I
believe that these code words are based on the drugs’ appearance, because heroin can be black or
brown in color, and cocaine powder is white and powdery. .

32. Shortly thereafter, Individual 2 told a third party to “bring them to [him/her].” I
believe Individual 2 was telling his sibling (“Individual 3”) to bring the UC the drugs he/she had
ordered, because shortly thereafter Individual 3 got into the UC’s car and handed him/her a clear
plastic bag containing what was later determined to be approximately four ounces of heroin.

33. | The UC then asked Individual 2 if he had any “powder,” and Individual 2 said it
depended on how much the UC wanted to get. The UC asked for two ounces, at which point
Individuals 2 and 3 began speaking in Spanish and used the word “perico,” which is Spanish for
“parakeet.” Based on my training and experience, knowledge of this investigation (including
listening to other intercepted calls), and discussions with other experienced law enforcement
investigators, I believe that when Individuals 2 and 3 used the word “perico,” they were
discussing powder cocaine. J have frequently heard the word “perico” used in connection with
discussions of drugs on calls intercepted during this investigation. The UC also informs me that
s/he has heard “perico” used as a code word for powder cocaine.

34. Later that day, Individual 3 gave the UC a clear plastic bag containing what was
later determined to be about two ounces of cocaine.°
B. Agents identified REANOS-MORENO
35. During the interception period, in October and November 2018, agents repeatedly

saw Individual 2 engage in suspected drug transactions with a then-unknown individual inside a

 

> A grand jury in the Northern District of California has returned a sealed Indictment
against Individual 2 and Individual 3, whom I describe below, charging violations of 21 U.S.C.
§§ 846 and 841. The defendants charged in this sealed indictment have not yet been arrested.

In Re App. for Crim. Complaint 11
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 16 of 94

Chevrolet Malibu. Based on my knowledge of this investigation, including court-authorized
interceptions of phone calls and text messages and surveillance described below, I believe that
this individual was Andy REANOS-MORENO.

36. For example, on October 23, 2018, the DEA intercepted a call to Individual 2
from a male using a phone number ending in 6753 (the “6753 Phone”)®, who I believe was
REANOS-MORENO.’ A portion of that conversation follows:

Individual 2: Can you bring me something right now, please?

REANOS-MORENO: Yeah, give me about ten minutes, for me to get out of the

~ house, I’ll head out towards you from here.

Individual 2: All right, then.

37. Based on my training and experience and knowledge of this investigation,
including surveillance and additional intercepted calls described below, I believe that when
Individual 2 asked REANOS-MORENO to bring him “something,” Individual 2 meant drugs.
Following this conversation, agents set up surveillance around Individual 2’s home.

38. About an hour later, the DEA intercepted another call between REANOS-

MORENO and Individual 2. A portion of that conversation follows:

REANOS-MORENO: I’m he-I’m here [(U/D] ®

Individual 2: Give me one of night and ... two of day.
REANOS-MORENO: One night one and two day ones?

Individual 2: Yeah, right now, I’ll be there right now, in a minute.
REANOS-MORENO: All right, then.

 

® In this Affidavit, telephone numbers are only identified by the last four digits.

7 The DEA later obtained a federal court order authorizing the interception of
communications over this phone. Through surveillance connected to the intercepted calls
(described below), agents later identified REANOS-MORENO as the user of this telephone.
Then, through a voice comparison, agents and monitors determined that the same individual was
speaking with Individual 2 on these calls.

8 Unintelligible portions of intercepted phone calls will be referenced in this Affidavit
with the designation “U/I.”

In Re App. for Crim. Complaint 12
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 17 of 94

39. believe based on my training and experience, as well as the discussion between
the UC and Individual 2 on November 15, 2018 (see FJ 30-31), that Individual 2 was asking
REANOS-MORENO for one ounce of heroin and two ounces of cocaine. I know, based on my
training and experience, knowledge of this case, and discussions with other experienced law
enforcement investigators that drug traffickers often do not use units of measurement, but rather
will just use a number like “two” or “half”. This is because most drug dealers and their suppliers
have a general understanding whether the individual purchases ounces, pounds, or kilogram
quantities. As a result, the person does not need to say the unit of measurement, rather they
simply state how many of the unit of measure they want. Because Individual 2 previously sold
ounces of drugs to the UC, I believe that the quantities discussed here are also references to
ounces of drugs. Shortly after this call, agents saw Individual 2 walk out of his home and meet
with an unknown individual inside a silver Chevrolet Malibu (the “Malibu”) that was parked on
Birch Street south of 102" Avenue in Oakland. I later learned that the Malibu was registered to
REANOS-MORENO’s girlfriend, Karol ERAZO Reanos. |

40. | Approximately 30 seconds later, agents saw Individual 2 get out of the Malibu
and go inside a nearby home. A few minutes after that, agents saw the Malibu drive away.” I
believe, based on my training and experience and the totality of the circumstances, that
Individual 2 and REANOS-MORENO were meeting inside the Malibu so that REANOS-
~ MORENO could give Individual 2 the ounce of heroin and two ounces of cocaine that they had
discussed over the phone. J know that narcotics traffickers will often conduct drug transactions
or money transfers inside cars to provide for privacy and secrecy. This is so that anyone who
may be watching will not be able to see the exchange of money and/or drugs. In addition, a car’s
mobility allows its occupants to move if someone approaches the car during the transaction or if

the occupants believe someone might be watching.

 

° Approximately one hour after this meeting, cellphone location data for Individual 2’s
phone showed that his phone had traveled to the Tenderloin, where I believe Individual 2
distributes drugs.

In Re App. for Crim. Complaint 13
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 18 of 94

41. On November 3, 2018, the DEA intercepted another call between REANOS-

MORENO and Individual 2. A portion of that conversation follows:

Individual 2: What do you have, [U/I]? Some everything or not?
REANOS-MORENO: Mmmm, I have some day.

Individual 2: Of everything?

REANOS-MORENO: And Chiva. I don’t have window.

Individual 2: Uh, come over, then. Bring me some of, of day one.

42. I believe that when Individual 2 asked whether REANOS-MORENO had “[s]ome
everything,” he was asking whether REANOS-MORENO had all the types of drugs that he sold.
| When REANOS-MORENO said he had “some day,” I believe he meant cocaine. See ff] 30-31.
When Individual 2 repeated his question about whether REANOS-MORENO had some “of
everything” and REANOS-MORENO added that he had “chiva” but not “window,” I believe
REANOS-MORENO meant that he had heroin but not methamphetamine. I know from my
training and experience, and conversations with other law enforcement agents that “windows” is
a common code term for methamphetamine due to the clear, glass-like appearance of a form of
methamphetamine (crystal) that is commonly sold; and “chiva” is a common code term for
heroin. As a result of this conversation, agents set up surveillance near Individual 2’s home.

43. About half an hour later, the DEA intercepted another call between REANOS-

MORENO and Individual 2. A portion of that conversation follows:

REANOS-MORENO: I’m arriving.

Individual 2: Uh, [U/I], uh, over there then.

REANOS-MORENO: What did you need, man?

Individual 2: I need the night, half of the [U/T] and I don’t know how

much of the day, but I’m going to gather the money right
now.
REANOS-MORENO: Yeah, dog, because I’m going to move from here because I

have-I saw a fucking cop in front of me.

In Re App. for Crim. Complaint 14
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 19 of 94

Individual 2: Yeah, man.
REANOS-MORENO: I’m going to, I’m still going to see you on, here on Birch,
but like if you are going up. |

44. [ believe that Individual 2 was asking REANOS-MORENDO for heroin (“night”)
and cocaine (“day”). I also believe that Individual 2 was asking for half an ounce of an unknown
drug; agents and monitors were unable to make out what half-unit of drug Individual 2 requested
based on the quality of the telephone interception. I believe that REANOS-MORENO likely
also said that he had detected law enforcement (a “cop”), possibly a police car in front of his own
car, and so was moving away from where he was parked.

45, About ten minutes later, REANOS-MORENO called Individual 2 and instructed
Individual 2 to meet at the corner of 101% Avenue and Birch Street in Oakland.

46. Shortly thereafter, agents saw Individual 2 walk out of his home and down Birch
Street towards 1018‘ Avenue and the parked Malibu. Agents saw Individual 2 get into the Malibu
and meet with a then unknown male. Based on the surveillance and intercepted calls described
later in this Affidavit, I believe that the driver of the Malibu was REANOS-MORENO."° A few
minutes later, agents saw Individual 2 get out of the Malibu and walk to a nearby residence.
Around this same time, agents watched the Malibu drive away. I believe, based on the totality of
the circumstances, that REANOS-MORENO and Individual 2 met in the Malibu so that
REANOS-MORENO could give drugs to Individual 2.

Cc. Calls intercepted over REANOS-MORENO’'s phone suggested that he was

delivering drugs to multiple individuals living together at several residences
in Oakland, including to PERDOMO.

47. Aconfidential source, CS-3,!! provided information to law enforcement about

 

10 Cellphone location data for the 6753 Phone showed that it was near the corner of 101
Avenue and Birch Street at this time.

'! CS-3 is an informant for the San Francisco Police Department who is cooperating in
hopes of possible judicial consideration and also for compensation. CS-3 has a criminal history.
SFPD informs me that the information that CS-3 has provided has been truthful and reliable,
having led to at least five arrests, seizures of large quantities of drugs and money, and at least
one successful prosecution.

In Re App. for Crim. Complaint 15
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 20 of 94

REANOS-MORENO, including identifying him as the user of the 6753 Phone and describing his
Malibu. I and other agents then reviewed telephone toll records to identify whom Individual 2
contacted before and after receiving some of the UC’s drugs. We found that Individual 2 had
been in contact with the 6753 Phone.

48. Based on this and other information, in January 2019, the DEA (assisted by the
U.S. Attorney’s Office) obtained a federal court order authorizing DEA’s interceptions of wire
and electronic communications over REANOS-MORENO’s 6753 Phone. Intercepted calls and
related physical and electronic surveillance suggested that he was dealing drugs to multiple
individuals who lived together at multiple homes in Oakland.

49. For example, on January 20, 2019, REANOS-MORENO spoke with a male
whose phone number ended in -7127, whom REANOS-MORENO addressed as “Cachete,” and
who I believe was Josue Nataneal PERDOMO Moreno.!2, REANOS-MORENO told |

 

12 T believe that PERDOMO was using the -7127 number because a search through a
financial investigative database revealed several financial transactions in 2018 completed in the
name of “Josue Natanael Moreno” (three of PERDOMO’s four names) that listed the -7127
number in the contact information. T-Mobile records showed that as of January 2019 the -7127
number was subscribed to “Andy M Reanos Moreno” (i.e., REANOS-MORENO). I believe that
REANOS-MORENO is PERDOMO’s cousin, both based on the common surname and on a call
from June 2019 on which REANOS-MORENDO inquired about his “cousin,” “Jose Perdomo or
Moreno.” T-Mobile records showed that the subscriber address for the phone ending in 7127
was 1438 44th Ave, Apt 4, Oakland, CA 94601, and the address given in connection with the
aforementioned financial transactions was also 1438 44th Avenue in Oakland. I therefore
believe that REANOS-MORENO allowed his cousin PERDOMO to use a phone subscribed to
his account.

Additionally, on this January 20, 2019 call REANOS-MORENO addressed the user of
the -7127 number as “Cachete.” I know that PERDOMO was arrested by SFPD on January 25,
2019. Ona call that same day, when an unidentified male using a phone number ending in -2982
(UM-2982) told REANOS-MORENO that a “narco” (which I believe was a reference to law
enforcement) had gotten “Josue” REANOS-MORENO asked if UM-2982 meant “Cachete,”
which I believe is further evidence that the user of the -7127 number is PERDOMO, whose first
name is Josue. The next day, on January 26, 2019, FUNEZ called REANOS Moreno, and the
two discussed REANOS-MORENO’s cousin’s “case,” which I believe was a reference to
PERDOMO’s pending criminal case. Additionally, on February 10, 2019, Andy told an
unidentified male (UM-5595) to take something to “103 at Cachete’s”; I believe this was a
reference to one of REANOS-MORENO’s redistributor houses, discussed in greater detail in this
Affidavit, located at 103rd Avenue in Oakland, where PERDOMO was arrested in June 2019.
Finally, when agents and officers executed a search warrant at the redistributor house on 103rd
Avenue, they found a money-transfer receipt listing the sender as “Josue Natanael Moreno” and
listing the -7127 as the phone number associated with the transaction.

In Re App. for Crim. Complaint 16
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 21 of 94

PERDOMO to give REANOS-MORENO’s new phone number to “everyone there” and to ask
the others if they were going to need “work” so that REANOS-MORENO could stop by.
PERDOMO could be heard asking someone in the background if he needed “work.”

PERDOMO then told REANOS-MORENO that “the dude” had said no. PERDOMO said that
he would go ask “the other dudes.” REANOS-MORENO told PERDOMO to ask the “other
ones in the room,” and PERDOMO told REANOS-MORENDO to wait. When PERDOMO
returned to the phone, he told REANOS-MORENO that the other guys had said yes. REANOS-
MORENO asked. if that was “both of them,” and PERDOMO said yes. REANOS-MORENO
said he would be by shortly. | .

50. I know, based on my experience conducting narcotics trafficking investigations,
from prior wiretap interceptions, and from conversations with the UC that “work” is a common
word used by narcotics traffickers to mean “drugs”. This is because to anyone listening to the
conversation, it will simply sound as if the person is looking for legitimate work, and not illegal
narcotics (and selling drugs is their “work”). I believe based on the context of this call and my
knowledge of this investigation that REANOS-MORENO and PERDOMO were discussing
REANOS-MORENO coming to re-supply street-level dealers with distribution quantities of
drugs.

51. Later that day, REANOS-MORENO spoke with an unidentified male with a
phone number ending in 4909 (UM-4909).'3 REANOS-MORENO asked UM-4909 to “ask them
if they are going to need material.” REANOS-MORENDO then repeated the request to “ask
everyone.” UM-4909 said that the “other dude” was going to need some right now. UM-4909
said that he was going to “work” right then, but that he could meet REANOS-MORENO in the
evening in Daly City. REANOS-MORENO again asked whether anyone with UM-4909 needed

“some.” UM-4909 said not now, but that he was not sure about the “skinny girl.” REANOS-

 

'3 T refer to persons whose true names are not yet known but who were participants in
significant intercepted communications in this Affidavit by the letters “UM” (unidentified male)
or “UF” (unidentified female) followed by the last four digits of the telephone number used by
this individual.

In Re App. for Crim. Complaint 17
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 22 of 94

MORENO said he did not think “she” was going to need some, because she would call
REANOS-MORENO. UM-4909 then said that what he needed was “perico,” but that right now
he had some bags. As noted above, I know that “perico” is a common code term for cocaine.
See § 33. I also believe that REANOS-MORENO was using another common practice that I

’ have seen in other drug investigations: using vague terms (“material”) to discuss drugs. From
my investigative experience, I have seen that drug traffickers who have a relationship with one
another can use vague terms or improvised code words (like out-of-place nouns) to refer to
drugs. Individuals who have a relationship with one another do not need to clarify what these
vague terms or out-of-place nouns mean because there is an understanding between the two
‘individuals about the coded terminology.

D. In January 2019, agents watched REANOS-MORENO make suspected drug
deliveries and then seized drugs from one of the street-level dealers working
for him.

52.  Intercepted calls, physical surveillance, and cellphone location data for REANOS-
MORENO’s 6753 Phone showed that, since at least January 2019, REANOS-MORENO spent
most days—often eight or more hours per day—traveling from residence to residence in Oakland
and providing distribution quantities of drugs to suspected street-level dealers.

53. The following is a sequence of intercepted calls and surveillance observations _
from January 24, 2019, which I believe is illustrative of how REANOS-MORENO has spent his
days distributing drugs to individuals who then redistribute these drugs in the Tenderloin
neighborhood of San Francisco, among other areas:

54. On January 24, 2019, at about 10:18 am, an unidentified female who goes by the
name “Katterin,” called REANOS-MORENO. Their conversation follows:

KATTERIN [Background: noise] What is up? Why are you not

answering the phone?

REANOS-MORENO No man, is just that I was asleep.
KATTERIN Oh man! You are not working yet?
REANOS-MORENO - Not yet, barely now. [Background: traffic noise]

In Re App. for Crim. Complaint 18
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 23 of 94

KATTERIN
REANOS-MORENO

KATTERIN
REANOS-MORENO

KATTERIN

REANOS-MORENO

KATTERIN
REANOS-MORENO
KATTERIN
REANOS-MORENO
KATTERIN
REANOS-MORENO

I do not believe you. Why not?

Oh, is because J fell asleep. No, but I will be right there. I
am just waiting on the day kind to arrive because it has not
atrived yet.

I believe you then.

Yes, that is why I have not moved around. I was
asleep...you understand? But, it should be arriving soon.
They told me they were about to arrive, and I am here

waiting for them right now. [Background: noise]

Oh yes, is just because my young guy also wanted to buy

some of the black kind.

Yes, yes, I do have some of the night one, but just wait
until I get the day kind, to...to be able to go and take care
of [U/I]...[Background: car door chimes]

[Voices overlap]

Alright then.

[U/].

Alright. This is my number.

[Background: traffic noise] Alright then.

Alright.

Alright.

55. I believe that when REANOS-MORENO and Katterin referred to the “day” kind

and the “black” kind, they were referring to cocaine and heroin, respectively. See {J 30-31.
Additionally, I know that “black” is a common code term for heroin due to its dark color. I also
believe that, when REANOS-MORENO said he was “waiting on the day kind to arrive,” he
meant that he was waiting on a re-supply of cocaine. Based on the background noises, I believe

REANOS-MORENO was driving, likely to deliver drugs.

In Re App. for Crim. Complaint 19
- Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 24 of 94

56.  Lalso believe that this call (among others described below) shows that REANOS-
MORENO delivers drugs to multiple individuals who live together, Katterin mentioned that she
and the “young guy also wanted to buy.”

57. Based on this call with Katterin, agents set up surveillance at REANOS-
MORENO’s suspected residence on 91st Avenue in Oakland (the “91st Avenue House”).'*
Agents arrived at about 11:15 am and saw the Malibu parked about two blocks from the 91st
Avenue House.

58. At about 11:50 am, Special Agent (SA) Vincent Rafe saw a white Ford Mustang
pull into the driveway of the 91st Avenue House.

59. SA Sean Manning later reviewed location data for REANOS-MORENO’s 6759
phone, which showed that at about 10:20 am the phone had left the 91st Avenue House and gone
to the area of the Oakland Coliseum DMV office. Location data showed that the 6759 Phone
returned to the 91st Avenue House at around the same time that SA Rafe saw the white Ford
Mustang arrive there.

60.  Atabout 12:04 pm, REANOS-MORENO called an unidentified male whom he

called “Aguacate.” Their conversation follows:

REANOS-MORENO How many will you need?
AGUACATE Where are you?

REANOS-MORENO I am here and just received that.
AGUACATE I will call back and say what they need.
REANOS-MORENO Call me back.

61. I believe that when REANOS-MORENO said he had “just received that,” he was
saying that he had just been re-supplied with the cocaine he had been waiting for. I also believe
based on my knowledge of this investigation—including intercepted calls, surveillance, and

search warrants described below—that when Aguacate said he would “call back and say what

 

14 Based on information obtained from PG&E, I know that REANOS-MORENO rents a
home on 91st Avenue in Oakland.

In Re App. for Crim. Complaint 20
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 25 of 94

they need,” he meant that he would ask others living in the same residence what quantities of
drugs they intended to purchase from REANOS-MORENO.

62. A few minutes later, SA Andrew Decker saw three people walk out of the 91st
Avenue House: an unidentified male, a female (who IJ believe may have been ERAZO, but whom ~
agents could not see clearly enough to identify), and REANOS-MORENO.

63. At about 12:20 pm, SA Decker watched as REANOS-MORENO and the female
went to the Malibu. REANOS-MORENO retrieved a brown paper bag from the rear passenger
compartment of the Malibu. REANOS-MORENO then spoke to the female. The female walked
away, and REANOS-MORENO began to walk with the brown paper bag while holding a phone

to his ear.!°

64. At about 12:25 pm, SA Decker saw REANOS-MORENDO go back inside the 91st
Avenue House.

65. Atabout 12:40 pm, Aguacate called REANOS-MORENO’s phone, and a woman
answered. Based on a voice comparison done by monitors and confirmed by SFPD Officer

Brenton Reeder to calls intercepted later in this investigation, I believe that this woman was

REANOS-MORENO’s girlfriend, Karol ERAZO Reanos. Their conversation follows:

ERAZO Hello?

AGUACATE Hello?

ERAZO Yes.

AGUACATE Um...can you bring come to the house, please?
ERAZO Uh, I will let the guy know right now.
AGUACATE - Uh-huh, sounds good.

ERAZO Alright.

AGUACATE Okay. Tell him El Aguacate [PH].

ERAZO Yes 1 will let him know right now.

 

15 1 believe that REANOS-MORENO has used multiple phones at once. I know that
PG&E records show that he has a phone number ending in 6256.

In Re App. for Crim. Complaint 21
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 26 of 94

AGUACATE Uh-huh. Alright, alright.

ERAZO Alright.
66. I believe based on intercepted calls and surveillance described below that when

Aguacate said to drop by the house, he meant that he and others at a house on 14th Street in
Oakland were ready to purchase drugs. I also believe that, when ERAZO told Aguacate that she
would let “the guy” know, she meant that she would tell REANOS-MORENO.

67. At about 3:34 pm, SA Decker saw REANOS-MORENO leave the 91st Avenue
House wearing a black backpack and get into the Malibu. Agents followed REANOS-
MORENO as he drove to Sunnyside Street near 103rd Avenue in Oakland, where he parked.
REAN OS-MORENO then got out of the driver’s seat and into the right rear passenger seat of the
Malibu.

68. At about 3:45 pm, SA Decker saw REANOS-MORENO get out of the right rear
seat of the Malibu wearing the backpack and walk to the Sunnyside Street side of a residence on
103rd Avenue in Oakland (“the 103rd Avenue House”).

69. At about 3:48 pm, SA Decker saw REANOS-MORENO leave the 103rd Avenue
House while counting money. Based on my training and experience and the intercepted calls, I
believe that REANOS-MORENO was counting money he had been paid in exchange for drugs.

70. REANOS-MORENO then got back into the Malibu, and the agents continued to
follow REANOS-MORENO as he drove.

71. At about 4:11 pm, REANOS-MORENO called an unidentified male using a

phone number ending in 6424 (UM-6424). Their conversation follows:

UM-6424 Hey.

REANOS-MORENO Hey.

UM-6424 So what then? [Background: voices]

REANOS-MORENO Hey.

UM-6424 Dude, Rolling is taking a shower.

REANOS-MORENO Oh! Tell him, tell him, tell him, tell him that I have the day

In Re App. for Crim. Complaint 22
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 27 of 94

kind now. [Sniffles] .
UM-6424 Yes, I will let him know right now when he comes.
REANOS-MORENO | Alright then:
72. believe that when REANOS-MORENO said he now had the “day kind,” he
meant that he had recently been re-supplied with cocaine.

73. At about 4:18 pm, an unidentified male using a phone number ending in 4909

(UM-4909) called REANOS-MORENO. An excerpt of their conversation follows:

UM-4909 What is up?

REANOS-MORENO Tell those guys there that I have the day and the powder
kind now.

UM-4909 Okay, [U/I]. I will let them know right now because... .it

believe that these dudes wanted four (4) eights (1/8).

REANOS-MORENO Alright then. Let them know.

UM-4909 Alright. I will let them know right now.

74, I believe that when REANOS-MORENO said he now had the “day kind” and
“powder,” he meant cocaine base (crack) and powder cocaine, respectively. As noted above,
Individual 2 told the UC that the “day” referred to cocaine but that there was no particular code
word to refer to specify cocaine base. See § 30. I believe that, here, REANOS-MORENO
distinguished between powder and crack cocaine by calling powder cocaine “powder” and using
“day” to refer to crack cocaine.

75. At around the same time, SA Decker saw REANOS-MORENDO arrive at an
apartment building on 17th Street in Oakland where he parked the Malibu in the driveway.
REANOS-MORENO got out of the Malibu wearing a black backpack and then went into the
apartment building.

76. Atabout 4:25 pm, SA Decker saw REANOS-MORENO leave the apartment
building on 17th Street and drive away in the Malibu.

77. At about 4:30 pm, REANOS-MORENO called Aguacate. A portion of their

In Re App. for Crim. Complaint 23
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 28 of 94

conversation follows:

REANOS-MORENO Um. ..what was I going to ask you? Is Peludo [PH]'® going

to want any?

AGUACATE I do not think so. [ do not see that dude here.

REANOS-MORENO Oh. Why don’t you call him and ask him if he is going to

| need something? Because...

AGUACATE | Is just, is just that in the morning...I do not think so

| because that dude is not here. I have not seen him.

78. I believe that when REANOS-MORENO asked if “Peludo” wanted “some,” and
when Aguacate said that Peludo was “not here,” he was referring to another individual living in
the same location as Aguacate.

79. At about 4:40 pm, SA Decker saw REANOS-MORENO park the Malibu on
Castro Street, near 14th Street in Oakland. REANOS-MORENO, wearing the black backpack,
then went inside an apartment building on 14th Street.

80. At about 4:42 pm, REANOS-MORENDO called Aguacate and directed him to
open the door. Aguacate said he was coming.

81. At about 4:47 pm, SA Decker saw REANOS-MORENO, still wearing the
backpack, come out of the apartment building on 14th Street and walk back to the Malibu. I
believe, based on the context of the calls, that REANOS-MORENO delivered drugs to Aguacate
and possibly others in a residence on 14th Street.

82. About ten minutes later, Aguacate called REANOS-MORENO and asked if
REANOS-MORENO had already left, because Aguacate had forgotten to get another one “for
the nose.” I believe that this was a reference to one unit of powder cocaine, which often is
inhaled. REANOS-MORENO said that he had already left but that he would meet with
Aguacate when things slowed down. I believe that REANOS-MORENO meant that he was busy

 

16 Portions of intercepted phone calls where the phonetic translation of a word is used
will be referenced in this Affidavit with the designation “PH.”

In Re App. for Crim. Complaint 24
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 29 of 94

with his drug distributions and would return to see Aguacate after completing his day’s
deliveries. |

83. At about 5:40 pm, the DEA intercepted calls between REANOS-MORENO and
an individual later identified as Alex Gomez BARRIENTOS. See { 89. A portion of the first

intercepted conversation follows:

REANOS-MORENO I’m here by seventy-nine.

BARRIENTOS — _ Okay, you know where, behind there, same place...
REANOS-MORENO All right.

BARRIENTOS ...on eighty-two and Holly.

84. At about 5:47 pm, a male using a phone number ending in 1725 called REANOS-
MORENO. I believe that the person using this phone was Jose Franklin Rodriguez GARCIA.”
Their conversation follows:

GARCIA How are you doing there?

REANOS-MORENO No, man J am doing well. I am here, I am here working.

[Background: noise]

GARCIA That is good, that is good.

REANOS-MORENO Yeah.

[Voices overlap]

GARCIA And do, do you have...

 

17] believe that GARCIA was using the -1725 phone at the time of this call for several
reasons. First, T-Mobile records show that this phone number was subscribed to a “Jose Garcia.”
Second, a search through a financial databased revealed a payment on December 17, 2018 to an
individual in Houston, Texas. The name of the sender is listed as “Jose Franklin Rodriguez
Garcia” (GARCIA’s full name) and the -1725 number is listed as the sender’s contact phone
number. Third, as described below, in June 2019 agents executed a search warrant at the 91st
Avenue House, where calls with the -1725 number, as well as location data for the phone,
suggested that GARCIA was living. Agents found and arrested GARCIA inside. Fourth, during
the search of the 91st Avenue House, in the same room where GARCIA’s passport was found,
agents found a box for a Samsung Galaxy J2 Metro phone with a phone number ending in -8341
written on it. A search of the same financial transaction database revealed a financial transaction
associated with the -8341 number under the name “Jose Franklin Rodriguez Garcia.” This
payment was to the same individual in Houston, Texas as the December 2018 payment that listed
the -1725 number.

In Re App. for Crim. Complaint 25
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 30 of 94

REANOS-MORENO
GARCIA
REANOS-MORENO
GARCIA

REANOS-MORENO
GARCIA
REANOS-MORENO
GARCIA
REANOS-MORENO

[U/]].

...product?

Yes of everything.

Then as of today you are going to start giving it to me for
one hundred and five (105), right?

Yes.

Huh?

Yes.

Come on over then.

Alright, I will come over there soon.

85. Also at about 5:57 pm, SA Rafe saw REANOS-MORENO park the Malibu on

Holly Street between 82nd and 83rd Avenue in Oakland. At approximately the same time, the
DEA intercepted another call between REANOS-MORENO and BARRIENTOS. A portion of

that conversation follows:

REANOS-MORENO
BARRIENTOS

REANOS-MORENO _

BARRIENTOS
REANOS-MORENO

BARRIENTOS
REANOS-MORENO
BARRIENTOS
REANOS-MORENO
BARRIENTOS
REANOS-MORENO

In Re App. for Crim. Complaint

Hey, what was it that you wanted?

Hey? I wanted, uh... three of the nose one.

Three of the nose one.

And five of the day one.

Five of day one, but you know the nose one is at the same
price.

What do you mean?

The nose one is at one-fifteen.

How come?

Oh no, that one [U/I] I only lowered the day one.

Nah, you’re kidding me. Okay, then. Oh, well.

Okay, I’m here. Come this way; I’m between eighty-two

and eighty-three.

26
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 31 of 94

BARRIENTOS Okay, then.

86. Based on my training and experience, knowledge of this investigation, and the
narcotics later seized from BARRIENTOS, I believe that BARRIENTOS was ordering three
units of powder cocaine and five units of crack cocaine. See f{ 30-31, 74, 82. I also believe
based on the drugs later seized from BARRIENTOS that REANOS-MORENO was quoting a
price of $115 per one-eighth of an ounce of powder cocaine and cocaine base.

87. About seven minutes later, agents saw a male, later identified by a Honduran
identification card as Alex Gomez BARRIENTOS, get into the Malibu for approximately 10
minutes. BARRIENTOS then got out of the Malibu, and REANOS-MORENO drove away.

88. After the Malibu drove away, agents approached BARRIENTOS and found in his
jacket pocket three plastic baggies containing powder cocaine and five plastic baggies containing
cocaine base, consistent with the order BARRIENTOS had placed in coded language with
REANOS-MORENO. Later, laboratory testing determined that the plastic baggies contained a
net total of 10.3 grams of powder cocaine (approximately equal to 3 one-eighth-ounce units) and
17.3 grams of cocaine base (crack) (approximately equal to 5 one-eighth-ounce units). Based on
my training and experience, I know that these are distribution quantities of both drugs, which
leads me to believe that BARRIENTOS is a street-level dealer supplied by REANOS-
MORENO.

89. During the interaction with BARRIENTOS, the agents took BARRIENTOS’s
phone temporarily and called the phone number with which REANOS-MORENO had been
speaking on the calls transcribed above. BARRIENTOS’s phone rang.

90. Agents stopped surveilling REANOS-MORENO at this time,: but they continued
to intercept calls and to follow location data for his 6753 Phone.

At about 6:43 pm, GARCIA called REANOS-MORENO again. Their conversation
follows:

REANOS-MORENO Dude.

GARCIA What is up dude?

In Re App. for Crim. Complaint 27
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 32 of 94

REANOS-MORENO
GARCIA

I am on my way, J am on my, I am on my way already.

(U/T.

[Voices overlap]

REANOS-MORENO

GARCIA

REANOS-MORENO
GARCIA
REANOS-MORENO

GARCIA

REANOS-MORENO
GARCIA
REANOS-MORENO
GARCIA
REANOS-MORENO

Is just that, that I was picking that stuff, the, the, the eights
(8) of this guy, the powder ones.

No, then you can talk to this dude. All the guys are here
from the house.

Alright, alright then. I will be arriving soon.

Good.

On eighth (8th), up on eighth (8th) right? On eighth (8th)
and eighteenth (18th)?

Yes on eighth (8th) and eighteenth (18th), from eighth (8th)
and eighteenth (18th) you go a little further up, there are
some apartments there. Call me and I will come to open
up.

Alright then. You got it.

[Mumbles].

I am here by twenty third (23rd) right now.

Alright.

Bye.

91. I believe that when REANOS-MORENO mentioned the “eight of powder,” he

meant an “eighth” of an ounce of powder cocaine. I know from my experience and training that
an eighth of an ounce, a common distribution quantity for powder cocaine. When GARCIA said
that “everyone” was there at the house, I believe he meant that several street-level dealers living
in the residence were home. |

92. At about 6:46 pm, an unidentified male whose phone number ended in 1567 (UM-
1567) called REANOS-MORENO, and said they wanted “food.” REANOS-MORENO asked °

In Re App. for Crim. Complaint 28
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 33 of 94

where. UM-1567 said the place REANOS-MORENO just went. REANOS-MORENO said he
knocked, but no one opened, so he thought that they were not going to need anything. I believe
based on the totality of the circumstances, including the other suspected deliveries that
REANOS-MORENO made on this date, that when UM-1567 said he and others wanted “food,”
he was using coded language to avoid referring to drugs. When REANOS-MORENO said he
had knocked and that no one had answered, and that he had thought that UM-1567 and others
were not going to need anything, I believe he meant that he had gone to deliver drugs but that,
when no one answered, he assumed they did not need any additional drugs at that time.

93. | The DEA intercepted several more drug-related calls that evening. For example,
at about 7:36 pm, the DEA intercepted the following call between REANOS-MORENO and an
unidentified male whose phone number ended in 3592 (UM-3592). During the call, UM-3592
said he was going to “buy two of the black ones” and that another “dude” would buy “one-eight
of powder.” I believe that when UM-3592 said he needed two “black ones” and that someone
else was going to buy an “eight of powder,” he meant heroin and an eighth of an ounce of
powder cocaine, respectively. See {{] 55, 74, 91.

94. At about 8:12 pm, REANOS-MORENO called a phone number ending in 3941.
As described further in this Affidavit, because officers seized a phone with the same number
from Christian RODRIGUEZ-VALLE in April 2019 while RODRIGUEZ-VALLE was selling
drugs in the Tenderloin, I believe that RODRIGUEZ-VALLE was the other participant on this
call. Their conversation follows:

REANOS-MORENO What’s up?

RODRIGUEZ-VALLE Go ahead.

REANOS-MORENO Well, are you home?

RODRIGUEZ-VALLE Of course.

REANOS-MORENO Right on, I’m be there.

RODRIGUEZ-VALLE [U/T].

REANOS-MORENO Have there—have the door open.

In Re App. for Crim. Complaint 29
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 34 of 94

RODRIGUEZ-VALLE
REANOS-MORENO
RODRIGUEZ-VALLE
REANOS-MORENO
RODRIGUEZ-V ALLE
REANOS-MORENO
[Voices overlap]
RODRIGUEZ-VALLE:
REANOS-MORENO
RODRIGUEZ-VALLE:
REANOS-MORENO
RODRIGUEZ-VALLE:
REANOS-MORENO
RODRIGUEZ-VALLE:
REANOS-MORENO
RODRIGUEZ-VALLE:
REANOS-MORENO
RODRIGUEZ-VALLE
REANOS-MORENO

Yes, that’s fine.

Okay, do I take you of everything? Or only of—.
Only, only the night one, of both.

Do you need some, buddy?

No, [U/J] I got a lot [U/I].

Oh.

I got [U/I] some because of what [U/T].
[U/T].
Yes of those, of the other twelve (12). |

Okay, right on.

“All right.

Okay.

[U/T].

Hey, look.

Okay.

How much?

Two (2) and two (2).

Two (2) and two (2), right.on.

95. At about 8:51 pm, REANOS-MORENO called RODRIGUEZ-VALLE back, but

methamphetamine’s glass-like appearance.

an unknown woman answered. REANOS-MORENDO told the woman to ask her husband what
he wanted. The woman said “four of white, one of night, and one of glass,” which I believe for
the reasons given above meant four units of cocaine, one unit of heroin, and one unit of
methamphetamine, respectively. See [{ 30-31. I know based on my training and experience that

methamphetamine is often referred to by the code word “glass” because of crystal

96. The woman then asked how much the “white” was going for, and REANOS-
|

In Re App. for Crim. Complaint

30
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 35 of 94

MORENO said “105.” The woman told REANOS-MORENO that “he” (the husband) would be
waiting. REANOS-MORENO said he would be there soon.

E. Further investigation showed that REANOS-MORENDO was subleasing
redistributor houses to street-level dealers working for him.

97. During the period of court-authorized interception over REANOS-MORENO’s
6759 Phone (as well as a second court-authorized interception period described further below),
The DEA intercepted communications between REANOS-MORENO and individuals who |
believe are street-level dealers who live in residences that REANOS-MORENO sublets to them.
I believe these communications show that REANOS-MORENO sells distribution quantities of
drugs to the street-level dealers, the street-level dealers sell those drugs, and then the street-level
dealers use some portion of their drug proceeds to pay rent to REANOS-MORENO.

98. For example, on January 20, 2019, REANOS-MORENO spoke with an
unidentified male whose phone number ended in 1288 (UM-1288), in a call in which I believe

there was discussion about housing and the price of drugs. An excerpt of their discussion

follows:

REANOS-MORENO Look, what was I going to tell you? Um...oh, if you need

the day kind for any reason, it will be at one hundred and
. five (105).

UM-1288 Alright, one hundred and five (105)?

REANOS-MORENO One hundred and five (105).

UM-1288 Dude, and do you think you can get me a studio there,
dude? |

REANOS-MORENO Studio of...

UM-1288 Yeah, for me and Katheryn, you understand? You know
that she works as well.

REANOS-MORENO Uh-hum. [U/I]...

[Voices overlap]

In Re App. for Crim. Complaint 31
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 36 of 94

UM-1288
REANOS-MORENO

_ [U/Y] for this month, do you understand? If you can.

I will see, dude. Yeah. I will look for one [U/I]...

99. Later the same day, REANOS-MORENO spoke with an unidentified male whose .

phone number ends in 9281 (UM-9281). An excerpt of their conversation follows:

REANOS-MORENO

UM-9281

REANOS-MORENO

UM-9281

REANOS-MORENO

UM-9281
REANOS-MORENO

UM-9281

REANOS-MORENO

UM-9281
REANOS-MORENO

No, you tell me how things are going. What do you need,
what do you need?

Mm...well I am going to call...1 cannot assure you right
now. |
Uh-huh.

I would have to talk to the other guys I live with to see how
things are. But do you have a house available for three (3),
but not too expensive?

[Voices overlap]

Yes. Well you tell me what you need, and I will see...
[Voices overlap]

A studio only for three (3) people to live. Can you get that?
A studio, a studio for,.to...that is for three (3) people...but
how much do you want to pay?

No, it is not about how much we want to pay.. How much
does a studio cost for... because a studio is only for two (2)
people but the three (3) of us fit. |

Yes, yes, yes, look there is a studio...there are studios that
cost like, that are like one thousand six hundred (1,600),
one thousand five hundred (1,500) around there.

Uh-huh, but one that is not hot.

No, no, no. A studio...[U/I].

100. Based on my knowledge of this investigation, I believe that during this call

In Re App. for Crim. Complaint

32
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 37 of 94

REANOS-MORNEO and UM-9281 were discussing whether REANOS-MORENO could find
UM-9181 and two others a studio where they would live and work for the DTO. I know based
on my training and experience that “hot” is a common code term used to refer to a location or
person that has attracted law enforcement attention.

101. On January 23, 2019, REANOS-MORENO spoke with the unidentified male user
of a phone number ending in 3574 (UM-3574). UM-3574 asked whether REANOS-MORENO
had any “material,” and REANOS-MORENO said that he only had the “night kind,” which I
believe was a reference to heroin. See F{ 30-31.The two then discussed an issue that had arisen
at UM-3574’s apartment, with UM-3 574 saying that he wanted to be reimbursed from “the
Chinese people” for damages to his furniture. REANOS-MORENO told UM-3574 that he had
gotten a house that could g0 for $1,600 and had three bedrooms and that he was also looking for
another apartment. REANOS-MORENO said the house was by 90th and that he would try to get
something cheaper, like an apartment. REANOS-MORENDO said the apartment (which, based
on context, I believe was a reference to UM-3574’s current apartment) was under his own name.
UM-3574 said that REANOS-MORENO would have to pay for the damages, and REANOS-
MORENO reiterated that he was looking for a place for UM-3574 and the other guys who
wanted to move. Based on the context of this conversation, as well as texts between REANOS-
~ MORENO and UM-3574 discussed below, I believe that UM-3574 was complaining about a
problem at an apartment that REANOS-MORENO was subleasing to him and other street-level
dealers. |

102. On January 28, 2019, the user of a phone number ending in 9938, who I believe
was Allan Josue FUNEZ Osorto,!® called REANOS-MORENO and asked what the deal was,
explaining that a third party had told him that he had to “pay rent.” REANOS-MORENO said

 

18 T believe that this phone is used by FUNEZ because T-Mobile records showed that, as
of January 28, 2019, it was subscribed to “Alan Funez” at “1423 103rd Ave, Oakland, CA
94603-3227”. In addition, as described below, agents later arrested FUNEZ at the 103rd Avenue
House in Oakland. During a search of that residence, agents found a Samsung Model SM-
J727T1 phone box with an IMEI of 354254093266059. T-Mobile records showed that this IMEI
matched the IMEI for the -9938 number.

In Re App. for Crim. Complaint 33
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 38 of 94

something about “one week,” and FUNEZ responded that he would not pay for the week.
REANOS-MORENO said that FUNEZ would pay for the next month. FUNEZ said he had
misunderstood. REANOS-MORENO told FUNEZ to “get on the ball and get to work,” and
FUNEZ said okay. I believe based on my training and experience and knowledge of this
investigation—including surveillance and a search warrant described below—that, as of the time
of this call, FUNEZ had just started living at the 103rd Avenue House, a residence rented out by
REANOS-MORENO, and was inquiring about the rent payment schedule. I further believe that
when REANOS-MORENDO told FUNEZ to “get on the ball and get to work,” he was directing
FUNEZ to sell drugs. As noted, “work” is a common code term for drugs or selling drugs
generally. This instruction by REANOS-MORENO and other statements summarized below
show that selling drugs for the DTO was a requirement for being allowed to live in one of the
redistributor houses.

103. On January 26, 2019, the DEA intercepted several text messages and a call
between REANOS-MORENO and UM-3574. Part of their text message conservation is
reproduced below:

REANOS-MORENO dude I was calling you to see if you are going to work or if

you are going to move out because I need to know so I can
move in other people[.] [L]et me know because they are

‘waiting for me to let them know

UM-3574 have you found me an apartment[?] [N]Jo, then I cannot
move

UM-3574 I have been telling you for a while to find me an apartment

REANOS-MORENO I offered you a house you didn’t say anything

REANOS-MORENO let me look for another one but you know I have work and

you haven’t called me[.] [T]hat’s why I was calling you
REANOS-MORENO You have to get on it to be able to get an apartment

104. Based on my training and experience and knowledge of this investigation, I

In Re App. for Crim. Complaint 34
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 39 of 94

believe that, when REANOS-MORENO wrote that he had “work” and that UM-3574 had not
called, REANOS-MORENO was complaining that UM-3574 had not been asking REANOS-
MORENO for more drugs to sell even though he was living in a residence he was subleasing
from REANOS-MORENO. I believe that, when REANOS-MORENO said that UM-3574 had to
“set on it” to get an apartment, he meant that UM-3574 had to sell drugs.

105. After receiving REANOS-MORENO’s last text, UM-3574 called REANOS-
MORENO. UM-3574 asked what was going on, insisting that he had asked REANOS-

MORENO to get him an apartment a while ago. REANOS-MORENDO said he had told UM-
3574 that he was not here (which, based on context and my knowledge of this investigation, I
believe was a reference to the fact that REANOS-MORENO had been in Honduras a few weeks
prior). UM-3574 asked what had happened with the house REAN OS-MORENO had, and
REANOS-MORENDO said he had given it to another guy because the last time he had spoken
with UM-3574, UM-3574 was mad and never confirmed his interest in the house. UM-3574 said
REANOS-MORENO knew UM-3574 wanted to move out and did not have to keep reminding
him. REANOS-MORENO said there was another place, a two-bedroom apartment by 13th, for
$2,000. UM-3574 asked REANOS-MORENDO to text him the address so he could go see it the
next day. A few moments later, REANOS-MORENO texted UM-3574 an address on 13th
Avenue. A moment later, REANOS-MORENO texted: “That’s the address.”

106. The next day, UM-3 574 called REANOS-MORENO. UM-3574 asked
REANOS-MORENDO to come over, and REANOS-MORENO said he did not “work” that day
and did not have anything. UM-3574 said okay and asked if REANOS-MORENO would have
some the next day. REANOS-MORENO said yes. REANOS-MORENO then asked if UM-
3574 had gone to look at the apartment. UM-3574 said yes but that he would look for another
one somewhere else. REANOS-MORENO said okay and that he would try and help UM-3574
find one.

107. - On January 28, 2019, REANOS-MORENO called an unidentified male whose
phone number ended in 4909 (UM-4909), REANOS-MORENO asked how UM-4909 was doing

In Re App. for Crim. Complaint 35
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 40 of 94

with “work,” and UM-4909 said he was working. REANOS-MORENO said “work” was
available for that night or the next morning. UM-4909 said that the next morning would be best.
UM-4909 then told REANOS-MORENO to come by, because UM-4909 was going to get an “8”
and pay the rent. -REANOS-MORENO told UM-4909 to let the other people there know, and
UM-4909 said all right. UM-4909 said he would let “Maria” and the “skinny girl” know.

108. On January 30, 2019, REANOS-MORENO spoke with an unidentified woman
whose phone number ended in 1567 (UF-1567). UF-1567 said that she and others really wanted
to work with REANOS-MORENO and wanted to stay in the house until REANOS-MORENO
got another house for them. UF-1567 said she really wanted another woman out of the house,
because UF-1567 could not live with the other woman. REANOS-MORENO said he would

| speak with the woman because he was waiting for places to put everyone else. UF-1567 said
that the other woman did not want to work with REANOS-MORENO anymore. REANOS-
MORENO said he would ask the woman if she wanted to stay to pay for the rent.

109. The next day, REANOS-MORENO spoke with UF-1567 again. UF-1567 asked
what was up with the house. REANOS-MORENO said he did not know and that some third
parties had told him that UF-1567 wanted it. UF-1567 asked how much he was asking for it and
said that she would let him know if that was too much or not. REANOS-MORENO asked how
much UF-1567 wanted to pay for it. UF-1567 said that REANOS-MORENO was the owner of
the house and that therefore he should say how much the rent was. UF-1567 then asked

_ REANOS-MORENO to fix the window. REANOS-MORENO said that if UF-1567 said it
would be for this month, then he would tell the other guys to move out. The two then discussed
additional repairs that needed to be made at the apartment. REANOS-MORENO then said that
he had the contract for the residence for one year. REANOS-MORENDO said the apartment was
under his name but that he could put it under her name. UF-1567 said that was fine with her but
that REANOS-MORENO should talk to the “other guys,” because she was not sure how they
felt. REANOS-MORENO said he would pay the bills. UF-1567 said she would take the deposit
to REANOS-MORENO, and REANOS-MORENO said she could move in after the fifth.

In Re App. for Crim. Complaint 36
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 41 of 94

110.

On February 1, 2019, the DEA intercepted the following text messages from

REANOS-MORENO to UM-3574:

111.

man what’s up[?] look if you don’t like the work then move out of
there or if you already moved out so others can move in because I
have already told you that if anything happens with the work to let
me know

i’m calling you to see what’s going on so you can tell me

The next morning, the DEA intercepted many more texts between UM-3574 and

REANOS-MORENO, including the following:

112.

trying to find another place for you guys but I am not going to look
so that you guys can work with someone else[.] I can’t because
you guys left the other place because of the same thing so the thing
is not like that[.] [Y]ou need to get an apartment.

I will be honest with you[.] [YJour lawyer cannot do anything
because you do not have a contract and if I get one because I am
the one on the contract it will not go well for you guys here and
everything[.] [I] know the laws but I’m not like that[,] a bad
person[.] I pay money for each apartment for you and for you to
work with someone else it’s not right[.] [YJou know what I meant
right that you will always have problems

Based on my training and experience and knowledge of this investigation, I

believe that in these texts, when REANOS-MORENO wrote that he did not want to find an

apartment so that UM-3574 could “work with someone else,” and that it was “not right” for UM-

3574 to “work with someone else” when REANOS-MORENO “pay[s] money for each

apartment,” he meant that he would not allow UM-3574 to sublease one of his residences if UM-

3574 was being supplied with drugs by someone else.

113. The two men continued to text. Below is a partial transcript:
UM-3574: I appreciate that you gave us someplace to live.
[..
UM-3574: Yes but don’t worry[.] [J]ust give us some days.
So we move this month.
I will let you know so you can pick up the keys
REANOS-MORENO: listen i need to know before the 4th so I can move in other

In Re App. for Crim. Complaint 37
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 42 of 94

people
Because they have until the 5th

UM-3574 I do not think it will be before the 4th[.] [L]isten I will let |
you know later on because I am going to see a house
And I am telling you just don’t text Kike because he’s very
impulsive

REANOS-MORENO: listen if Kike is going to get work from me this month, you

can stay there for the month[.] [B]ut if you are not going to
get anything, then it has to be right now

114. I believe that when REANOS-MORENDO said he needed to know before the 4th
so that he could move other people in, he meant that he intended to move other street-level
dealers into the residence where UM-3574 was living if UM-3574 was moving out. I further
believe that when REANOS-MORENO said that if “Kike” was going to get “work” that month,
UM-3574 could stay for the month, he meant that if Kike bought drugs from REANOS-
MORENO, UM-3574 and the others could continue to live in the apartment for that month.

115. In later messages, UM-3574 mentioned that two children lived in the house with
him.

116. Based on the foregoing calls and texts, as well as many others intercepted over
REANOS-MOREN(O’s phone, I believe that REANOS-MORENO subleases multiple locations
in Oakland to street-level dealers who work for him.

IV. Identification of redistributor houses maintained by REANOS-MORENO.

A. One of the redistributor houses REANOS-MORENO has used to house
street-level dealers is the 91st Avenue House in Oakland.

117. On January 20, 2019, the DEA intercepted a call between REANOS-MORENO
and GARCIA. During the call, REANOS-MORENO said there was a house on “91st” that he -
had available. I believe based on my knowledge of this investigation, including information

given below, that REANOS-MORENO was likely referring to the 91st Avenue House in

In Re App. for Crim. Complaint 38
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 43 of 94

Oakland, his prior residence.'?

118. The call continued as follows:
REANOS-MORENO Yes, if anything call me. And also, what was I going to tell
. you? Oh that, I was also going to tell you that if you need
white one or the night one, I will give it to you at one
hundred and five (105) and one hundred ten (110).
GARCIA Uh-huh.
REANOS-MORENO Ub-huh. Yeah, so that we can work hard. And like I told
you I was not here, man. I apologize, you know, but I was
not here. You know that when one is here [U/J].
[Voices overlap]
[...]
REANOS-MORENO You tell them, you know. And if] tell you it is there or if 1
tell you I will get you one, I will get it for you. [UA].
[Voices overlap] |
GARCIA But like I told you too, honestly that...look, honestly here
they are helping us pay the electricity and, and, and, and the
water too...this woman.
REANOS-MORENO Uh-huh.
GARCIA She is helping us with all of that and I do not know what is
up, if you would be willing to do the same?
REANOS-MORENO Not with that, with that...it is because...

[ Voices overlap]

 

19 T believe based on the surveillance of REANOS-MORENO described above and
physical location data for REANOS-MORENO’s phone that he used to live at this location, the
location data showed that the phone was frequently there overnight and in the early morning
hours as of October and November 2018 and again as of January and February 2019. Cellphone
location data for REANOS-MORENO’s cellphone showed that, as of the time of this call, he
was living at a location on Earl Street in Oakland.

In Re App. for Crim. Complaint 39
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 44 of 94

GARCIA
REANOS-MORENO
GARCIA

REANOS-MORENO:

GARCIA:
REANOS-MORENO:
GARCIA:
REANOS-MORENO:
GARCIA:

REANOS-MORENO:

[Voices overlap]

GARCIA:

REANOS-MORENO:
[Voices overlap]

GARCIA:

At least...
Those bills are separate.

Yes, like I told you as long as you help us with something |

‘at least, no, like I told you I would talk to them as well.

Look, the thing I can help you with there is the electricity,
man, the electricity.

With the electricity?

Yes.

Oh.

Uh-huh.

No, I will see what is up, see what these guys tell me then.
I am going to [U/T].

Yes, but I practically do not do that with anyone man,

but...you understand? Since...
Oh, but like I said there is like seven (7)...we are
eigh...there are eight (8) of us.

Yes, yeah. No, like I told you, you understand [U/I]...

And I...like I told you, we get a shit load of work, dude.

119. Ibelieve based on my training and experience and knowledge of this investigation

that when GARCIA said “there are eight of us,” he meant that he was with a group of eight

people looking for a residence and that, if they moved into REANOS-MORENO’s residence,

they would buy a large quantity of drugs from him. I further believe that REANOS-MORENO

was offering to help pay for electrical utilities.

120. Onasecond call with GARCIA about 15 minutes later, REANOS-MORENO

described the house further, REANOS-MORENDO said it was a single-family home, that it

In Re App. for Crim. Complaint

40
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 45 of 94

would be available after the first of the month, and that no one would bother GARCIA and the
others. GARCIA then said that he would going to tell the other guys, and that REANOS-
MORENO could tell them over speakerphone that he was going to give them “product.”
GARCIA said he would confirm with REANOS-MORENO the next day, because he and the
others did want to move from where they were living. Based on my knowledge of this
investigation, I believe that on these two calls REANOS-MORENO was telling GARCIA that
GARCIA and others could move into the residence at the 91st Avenue House and that he would
supply them with drugs (“product”) for redistribution.

121. The next day, REANOS-MORENO and GARCIA spoke about the house again.
On that call, GARCIA asked if REANOS-MORENO could find a house closer to “Foothill by 62
or around 40th,” rather than on 91st. REANOS-MORENDO said he would call the “lady” and see
if she had a house around there. REANOS-MORENO said that he would try to find a closer
place or if GARCIA and the others wanted to move to the place he had mentioned, that was up to
them. GARCIA said he was going to talk to the guys. GARCIA also asked whether REANOS-
MORENO could give the place to them at a lower rate, because they were currently paying
$2,000. REANOS-MORENO said no because it is a house. GARCIA said he would talk to the
guys and let them know that the house would be ready for the first of the month. REANOS-
MORENO said that if GARCIA and the others wanted to wait for another option, that was fine,
and that REANOS-MORENO was simply giving them the option.

122. Location data for GARCIA’s phone showed that in February and early March
2019, the phone was at the 91st Avenue House in Oakland in the mornings and evenings. I
believe that this data corroborates that GARCIA lived at the 91st House because his phone was
there during hours when most people are asleep.

123. On February 1, 2019, the DEA intercepted a call between REANOS-MORENO

and the user of a phone number ending in 6107, who I believe was CESAR Estrada Cruz.

 

20 T believe that CESAR uses the -6107 number because a search through a financial
databased revealed that the -6107 number was used in connection with the name “Cesar Nohel
Estrada Cruz” (CESAR’s full name) throughout 2017 and 2018. In addition, as described below,

~ In Re App. for Crim. Complaint Al
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 46 of 94

CESAR said he was still waiting for the key. REANOS-MORENO replied that “the lady” told
him it would be that coming weekend. I believe based on the context of the following call that
when CESAR said he was still waiting on the key, he meant he was waiting on a key to the 91st
Avenue House.

124. Two days later, REANOS-MORENO and CESAR spoke again. CESAR said he
was at the address that REANOS-MORENO had given him. REANOS-MORENO then
confirmed the address. CESAR asked if it was a beige house with a white gate. The address
identified by REANOS-MORENDO in this phone call corresponds to the address of the 91st
Avenue House. I believe that when CESAR asked whether it was a beige house with a white
gate, I believe he was looking at the 91st Avenue House, which fits that description.

125. Based on the above conversations between REANOS-MORENO and GARCIA
and between REANOS-MORENO and CESAR, the location data for GARCIA’s phone, and
evidence that REANOS-MORENO sublets residences to street-level dealers, I believe that in late
January or early February 2019, GARCIA, CESAR, and other street-level distributors moved
into REANOS-MORENO’s former residence at the 91st Avenue House.

126. On February 11, 2019, at approximately 3:56 pm, the DEA intercepted another
call between REANOS-MORENO and GARCIA. GARCIA asked REANOS-MORENO to
“come by” because “people want some.” REANOS-MORENDO responded that he only had the
“black” ones, had run out of the “white” ones, and had “windows.” GARCIA said he would call
REANOS-MORENDO back. I believe that in this conversation GARCIA was asking REANOS-
MORENO to “come by” the 91st House to deliver drugs, and that REANOS-MORENO told
GARCIA that he had heroin and methamphetamine, but did not have any cocaine available. See
q9 42, 55. |

127. About an hour later, at 4:55 pm, the DEA intercepted another call between

REANOS-MORENO and GARCIA. GARCIA asked REANOS-MORENO for some “black,”

 

agents later arrested CESAR at the 91st Avenue House, where they also found drugs packaged
for distribution.

In Re App. for Crim. Complaint 42
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 47 of 94

and REANOS-MORENO said okay. GARCIA then asked if REANOS-MORENO was coming
by soon, and REANOS-MORENO said yes.

128. The DEA (assisted by the U.S. Attorney’s Office) obtained a federal court order
authorizing the installation and monitoring of a car tracker on the Malibu. Based on information
from that tracker, at about 6:20 pm that day, the Malibu was parked less than 500 feet from the
91st Avenue House for approximately 5 minutes. Based on my training and experience and
knowledge of this investigation, including the intercepted calls discussed above, | believe that
REANOS-MORENO delivered the drugs that GARCIA had requested to the 91st Avenue
House.

B. REANOS-MORENO also maintained redistributor houses on Foothill
Boulevard and on 103rd Avenue in Oakland.

129. REANOS-MORENO also repeatedly made suspected deliveries of drugs to
residences on Foothill Boulevard in Oakland (the “Foothill Boulevard House”) and the
aforementioned 103rd Avenue House in Oakland.

130. For example, on February 4, 2018, at 12:02 pm, the DEA intercepted a call
between REANOS-MORENO and an individual using a phone number ending in 2088, later
identified as Eric MONTOYA-MARQUEZ. MONTOYA-MARQUEZ told REANOS-

MORENO to come by, and REANOS-MORENO said okay. See 4185. About 15 minutes later,
at 12:19 pm, REANOS-MORENO called MONTOYA-MARQUEZ and said he was there.
MONTOYA-MARQUEZ told REANOS-MORENO to come.

131. Atabout the same time, SFPD Officer Michael Cunnie saw the Malibu drive up to
the 1800 block of Vicksburg Avenue in Oakland and park. Officer Cunnie then saw REANOS-
MORENO walk to the rear of the Foothill Boulevard House wearing a backpack. At about 12:30
pm, REANOS-MORENDO returned to the Malibu and drove away. I believe based on my
training and experience, the calls and surveillance described in the following paragraphs, and the
fact that agents have previously seen REANOS-MORENO making suspected deliveries of drugs
while wearing a backpack, that REANOS-MORENO went to the Foothill Boulevard House to

In Re App. for Crim. Complaint 43
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 48 of 94

deliver drugs.

132. About 15 minutes later, SFPD Officers Cunnie, O’Connor, and Cunningham saw
REANOS-MORENO enter the 103rd Avenue House through the front door.

133. At about 1:05 pm, while REANOS-MORENO was still inside the 103rd Avenue
House, he received a call from a phone number ending in 2911, which, based on calls and
surveillance during a controlled purchase discussed below, I believe was being used by Arnold
CRUZ Rodriguez. See In the call, REANOS-MORENO said that he would be dropping by
shortly because he was “delivering one” right now. About 4 minutes later, the officers saw
REANOS-MORENDO leave the 103rd Avenue House. Based on my training and experience and
knowledge of this investigation, I believe that, when REANOS-MORENO said he was
“delivering one” right now, he meant he was delivering drugs to the 103rd Avenue House.
V. Identification of Manuel ARTEAGA, REANOS-MORENO’s runner

A. On March 27, 2019, officers saw REANOS-MORENO and ARTEAGA
engage in a suspected drug transaction.

134. On March 27, 2019, SFPD officers followed REANOS-MORENO as he drove a
white Ford Mustang (the “Mustang”) near the intersection of Masterson and Lily Streets in
Oakland. Once there, the officers noticed that REANOS-MORENO’s Malibu was parked near
the same intersection.

135, The officers recognized the person sitting in the driver’s seat of the Malibu as
ARTEAGA, whom SFPD officers have previously arrested in San Francisco for distribution of
controlled substances. The officers watched as REANOS-MORENO drove up to the Malibu and
threw a weighted, white, plastic bag out of the driver’s-side window of the Mustang and onto the
hood of the Malibu. ARTEAGA then leaned forward, grabbed the plastic bag, and sat back into
the driver’s seat of the Malibu.

136. Based on my training and experience, I believe that the actions of REANOS-
MORENO and ARTEAGA are consistent with drug trafficking. SFPD narcotics officers have

told me that they know ARTEAGA as a street-level distributor of controlled substances in San

In Re App. for Crim. Complaint 44
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 49 of 94

}

Francisco. I also know that it is common for drug suppliers to limit the scope and duration of
their interactions with drug purchasers and drug couriers so as to minimize the chance of being
caught by law enforcement. Based on my training and experience, the quick nature of the
transaction, and the fact that both REANOS-MORENO and ARTEAGA are suspected drug
traffickers, I believe the white plastic bag contained narcotics that REANOS-MORENO was
providing to ARTEAGA. | |

137. Additionally, I know that mid-level narcotics dealers often use “runners” to assist
with deliveries of narcotics to customers. Because ARTEAGA was driving REANOS-
MORENO’s Malibu, and in light of the suspected drug transaction just described, I believe that
ARTEAGA is a runner working for REANOS-MORENO.

B. Agents repeatedly saw ARTEAGA make suspected deliveries of drugs to the
91st Avenue House in Oakland.

138. During this investigation, agents and officers have repeatedly seen ARTEAGA go |
to the 91st Avenue House in Oakland making what I believe are deliveries of drugs.

139. For example, on May 1, 2019, SFPD Officers Scafani, Cunnie, and Reeder were
conducting surveillance near the 91st Avenue House. Over the course of the day, the officers
saw multiple individuals entering and exiting the 91st Avenue House.

140. Atabout 5:10 pm, the officers saw ARTEAGA get out of a white Cobalt (the
_“Cobalt”), walk into the driveway of the 91st Avenue House, and then walk out of view.
Approximately ten minutes later, the officers saw ARTEAGA walk out of the driveway, get back
into the Cobalt, and then drive away.

141. The next day, May 2, 2019, SFPD officers again conducted surveillance in the
area of the 91st Avenue House. At approximately 4:45 pm, Officer Scafani saw ARTEAGA
park the Cobalt nearby. ARTEAGA got out of the Cobalt and walked into the 91st Avenue
House. After approximately 15 minutes, Officer Scafani saw ARTEAGA leave the residence,
get back into the Cobalt, and drive away.

142. Based on my training and experience and knowledge of this investigation—

In Re App. for Crim. Complaint 45
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 50 of 94

including the fact that ARTEAGA made repeated, short trips to the 91st Avenue House; the fact
that REANOS-MORENO was then housing at least one street-level drug dealer at that residence;
and the evidence that ARTEAGA is a runner working for REANOS-MORENO—I believe that
ARTEAGA drove the Cobalt to the 91st Avenue House to deliver drugs for REANOS-
MORENO.

C. In May and June 2019, interceptions over REAN OS-MORENO’s phone
provided further evidence that ARTEAGA was working as his runner.

143. In May 2019, the DEA (assisted by the U.S. Attorney’s Office) obtained a federal
court order authorizing the DEA to intercept wire and electronic communications over two of
REANOS-MORENO’s phones (and phones used by other individuals). During the interception
period, the DEA intercepted calls between REANOS-MORENO and an individual using a phone
number ending in 3557, whom agents later identified as ARTEAGA.”

144. For example, on May 23, 2019, at about 6:58 pm, ARTEAGA called REANOS-
MORENO and asked if REANOS-MORENO had “brought it.” REANOS-MORENO said he
was on his way there. Later on the call, REANOS-MORENO said he was on his way, going
down 14th. REANOS-MORENO told ARTEAGA to wait in the car and that he would pass by.
ARTEAGA said okay.

145. On May 24, 2019, the DEA intercepted another call between REANOS-

MORENO and ARTEAGA that I believe was related to drug trafficking. A portion of that call

follows:

 

21 The context of the calls between the user of phone number 3557 (UM-3557) and
REANOS-MORENO are consistent with UM-3557 working as a “runner” or delivery person for
REANOS-MORENO. During surveillance throughout this investigation, the DEA saw
ARTEAGA make suspected drug deliveries to the redistribution houses managed by REANOS-

“MORENO. As described above, on May 24, 2019, UM-3557 and REANOS-MORENO
discussed meeting at the “buffet.” Later that day, SFPD Officers saw REANOS-MORENO,
ARTEAGA, and an unknown man walk out of a restaurant called NYC Buffet in Oakland.
Finally, on May 30, 2019, at approximately 3:27 pm, the DEA intercepted a call from UM-3557
REANOS-MORENO. No audio was captured for that call. Three minutes later, at .
approximately 3:30 pm, Officer Scafani saw REANOS-MORENO and ARTEAGA meet at a gas
station in Oakland. Taken together, I believe that UM-3557 is used by ARTEAGA.

In Re App. for Crim. Complaint 46
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 51 of 94

ARTEAGA:
REANOS-MORENO:
ARTEAGA:
REANOS-MORENO:
ARTEAGA:

REANOS-MORENO:
ARTEAGA:

REANOS-MORENO:
ARTEAGA:

REANOS-MORENO:

ARTEAGA:

REANOS-MORENO:

In Re App. for Crim. Complaint

}

This guy is in a bad mood.

Who?

Chaca.

Why?

That he is coming, he is coming. He is [U/I] early [U/],
and he came and told me that they told him [U/I] to give it
to me. [U/J].

Who?

It seems as though [U/T], that this and that. [U/I] so I sent
him to hell. In case he calls you [U/]].

And what did... and so what happened, then?

I am telling you that he told me to give him four (4) of the
day ones, and leave him one (1) of the powder and a half,
that he would pay me for it. You know what I mean? But
that I should go back [U/I] quickly [PH]. I have to see
some other guys. [U/I] Milton [Ph] [U/I]

Uh-huh.

And that he wants to [U/I] this work, and he wants me to go
back because it is my work. I told him, “Fucker, I have
been waiting for you, and J have to go see another guy.”
So then, he was like, “No [U/I] with you guys, when it’s
[U/I] like you do not give a shit,” and this and that. That is
what he told me, that is what he said. “No, but if not [U/I],”
this and that. He said [U/I] give me the half, and if not he
was going to go with someone else. [U/I] he hung up on
me, you know what I mean? [U/J]. |

Hmm.

AT
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 52 of 94

ARTEAGA:
REANOS-MORENO:

ARTEAGA:

REANOS-MORENO:
ARTEAGA:

REANOS-MORENO:
ARTEAGA:

REANOS-MORENO:

ARTEAGA:

In Re App. for Crim. Complaint

So if he calls you, you know. You know what I mean?

And, and, and, but [U/I], hey but, were you not going to
drop them off, why did you not give them to him? And, ~
and, and, but [U/I], hey but, were you not going to drop
them off, why did you not give them to him?

[U/T] I am telling you that I am going to leave them here
with him. I am right here!

Oh.

And he told me, “[U/I] how is he? [U/I] when it’s on credit,
you guys think that one is going to steal from you.” [U/I]
that I was going to give them to him and for him to give it
to me tomorrow. And he was [U/I] and he even hung up on
me.

Mm.

And he told me, “[U/I] work,” and this and that. I told him,
“Well, I’m not here,” I said. You know what I mean? And
he told me, “No, come back.” He wants me to leave and
come back. So I told him, “Give it to me tomorrow, dude.”
“No,” he said, “I see that when it is on credit you guys... I
don’t know what’s up,” he said. “I’m going to give you the
money,” he said. I told him, “Well, lam going to leave
them there for you.” He said no, and this and that. “You
guys think one is going to steal from you,” the stuff he
comes up with. I told him, “[U/I] is mine,” I said. [U/I].

He is crazy. No, well, then just leave him there. That is
fine.

No, I do not know. So then?

48
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 53 of 94

REANOS-MORENO: No. Well, if he does not want it, then do not give them to
him, then.
ARTEAGA: Well, he is [U/I]. I told him I was going to leave it there

for him, and he hung up on me.

REANOS-MORENO: That is why I am telling you, no. If he does not want it,

then do not give it to him.

ARTEAGA: All right then [U/T].

146. Based on my training and experience and knowledge of this case I believe that in
this conversation ARTEAGA and REANOS-MORENO were discussing an unsatisfied drug
redistributor. I believe that the customer ordered four units of crack cocaine (“four of the day
ones”) and one unit of powder cocaine (“leave him one of the powder”). See {{/ 30-31. Here, I
believe that because ARTEAGA and REANOS-MORENO also used the word “powder” in the
same conversation, their reference to “powder” meant powder cocaine and “day” meant crack
cocaine,

147. Additionally, based on my training and experience and knowledge of this
investigation, I believe that the redistributor expected the drugs to be given to him on credit
(“and he told me, “[U/I] how is he? [U/I] when it’s on credit, you guys think that one is going to
steal from you”) and that ARTEAGA did not want to wait very long for payment (“Give it to me
tomorrow dude. ‘No’ he said...”). I know that narcotics traffickers as well as drug redistributors
receive drugs on credit with the expectation that they will pay for the drugs once they have sold
them; this is sometimes referred to as being “fronted” the drugs. These arrangements are usually
between individuals with an ongoing relationship, because there is a risk that the person being
“fronted” the drugs might renege on paying for them or have the drugs seized by law
enforcement.

148. On May 28, 2019, the DEA intercepted two more calls between REANOS-
MORENO and ARTEAGA. A portion of their conversation follows:

REANOS-MORENO Where are you?

In Re App. for Crim. Complaint 49
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 54 of 94

ARTEAGA
REANOS-MORENO
ARTEAGA

REANOS-MORENO
ARTEAGA
REANOS-MORENO
ARTEAGA

REANOS-MORENO
ARTEAGA

REANOS-MORENO

ARTEAGA

[Voices overlap]
REANOS-MORENO
ARTEAGA

REANOS-MORENO

ARTEAGA

In Re App. for Crim. Complaint

Well, ?m heading over there now.

But where are you right now?

Over here on sixty-three. I was going to go for you now
and wait for you, but just the same [U/T] does not come
[U/]] be there.

Ub-hum.

This dude Octavio did not send you any money.

No.

It is because he did not sell anything. That shit looks so
bad. |

Yeah.

Not even my cousin has called me. He has not called me
for a few days.

Mm.

Neither did my friend who lives on ninety-eight. He used to
get a lot before, he would get the black and the white [U/I],
but he asked me if I had a different one. I told him...

Mhm.

...the other day I told him that I did have a different one
but [U/I]...

There is another one that I have here, man that is different,

maybe this one, maybe this one they do not say anything.

Did that Aldair’s [PH] dude call you?

Um, I called him yesterday. I told him to head over to
seventy-three, but I am, I am going to call him and tell him

to head over to the buffet to, to give him that stuff there. It

50
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 55 of 94

REANOS-MORENO
ARTEAGA
REANOS-MORENO

ARTEAGA
REANOS-MORENO
ARTEAGA
REANOS-MORENO
ARTEAGA
REANOS-MORENO
ARTEAGA

REANOS-MORENO
ARTEAGA
REANOS-MORENO

ARTEAGA
REANOS-MORENO
ARTEAGA

REANOS-MORENO
ARTEAGA
REANOS-MORENO

ARTEAGA
REANOS-MORENO

In Re App. for Crim. Complaint

is closer.

Uh-huh.

So... Okay, then I will meet you at the buffet.

Wait, so, I will take this one to you, and if they ask you,
this one is better. |
It this a different one?

Yes.

Okay.

And tomorrow they are bringing me another type.

Okay, then.

Uh-huh. Okay, then.

Another of powder because he wants one of powder also .
[U/I].

No, tell him that you are not giving any of powder.

Oh, no?

Or, um, um... no, tell him no because... how many are
there of that one?

Of powder, I don’t know, maybe four.

About how much?

About five, I think. That one time that, that we had cut it
but yes a little bit about...

You have about five, then?

I think.

Oh, no, then do not give it to him because I do not have of
that one until they can bring it to me.

Okay, then, [U/I] a little bit.

Mim.

51
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 56 of 94

ARTEAGA Yes, um, of that one, I won’t give it to you until tomorrow.
REANOS-MORENO Okay, then, Ill see you at the buffet.
ARTEAGA Okay, then.

149. As noted above, I know that “powder” is a common code term for powder
cocaine. See § 74. I believe that this call provides further evidence that ARTEAGA is a runner
working at REANOS-MORENO’s direction. ARTEAGA stated that “Octavio” had not sent
REANOS-MORENO any money because Octavio had not sold anything, which I believe meant
that Octavio had not sold any drugs and therefore was unable to pay REANOS-MORENO for
drugs he had been fronted. In addition, REANOS-MORENO repeatedly gave directions to
ARTEAGA, suggesting that he holds a position of authority over ARTEAGA (e.g., “No, tell him
that you are not giving any of powder”; “[D]o not give it to him because I do not have of that one
until they can bring it to me.”).

150. Shortly after this call, at about 7:27 pm, SFPD Officer Cunnie saw REANOS-
MORENO walk out of a home on Earl Street in Oakland and approach the Mustang wearing a
black backpack. REANOS-MORENO put the backpack into the Mustang and then got into the
car and drove away. At about 7:54 pm, Officer Cunnie found the Mustang parked in the parking
lot of NYC Buffet at 4108 International Boulevard in Oakland. The car was unoccupied. Also
parked in the lot was the Cobalt that agents had previously seen ARTEAGA driving.

151. At about 8:15 pm, Officer Cunnie saw REANOS-MORENO, ARTEAGA, and an
unknown Hispanic male walk into the parking lot. Officer Cunnie then saw ARTEAGA get into
the Cobalt and drive away.

VI. Identification of street-level dealers working with REANOS-MORENO

A. The street-level dealers who work for REANOS-MORENO travel from
Oakland to the Tenderloin to sell drugs.

152. Calls intercepted over REANOS-MORENO’s phone show that the street-level
dealers working for him travel from Oakland to the Tenderloin to sell drugs.

153. For example, on January 20, 2019, the DEA intercepted a call between REANOS-

In Re App. for Crim. Complaint 52
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 57 of 94

MORENO and an unidentified male who goes by the name “Junior.” REANOS-MORENO
asked Junior where he was going right now, and Junior responded, “Civic Cen,” which I believe
was a reference to the Civic Center in San Francisco. REANOS-MORENO directed Junior to go
to “Golden” at night, which I believe was a reference to Golden Gate Avenue. Junior said that
the following day he would go to where “Afro” was working, down under “Golden,” but that he
was currently “working at CVS.” I believe that when Junior said he was working at CVS, he
meant the CVS at the corner of Market and 7th Streets in San Francisco, approximately one
block from the San Francisco Federal Building, an area where drug dealers often congregate and
that is near the entrance to the Civic Center BART station. REANOS-MORENO then said the
“white” was at “105” and the “black” was at “110,” which I believe meant that he was selling
cocaine for $105 and heroin for $110.

154. On February 4, 2019, the DEA intercepted a call between REANOS-MORENO
and GARCIA. GARCIA asked if REANOS-MORENO had any two-bedroom apartments. He
said “the guys” wanted to help REANOS-MORENO, but they needed a place. GARCIA further
said that they worked on Civic Center and Golden.

155. I believe that during this call, GARCIA was following up on the possibility of he
and his associates selling drugs for REANOS-MORENO. I also believe that when GARCIA
said that Manuel and the others worked “on Civic Center and Golden,” he meant that they sold
drugs in the area of Civic Center and Golden Gate Avenue in San Francisco.

B. In January 2019, REANOS-MORENDO repeatedly delivered drugs to
ARTEAGA-MORALES.

156. Onseveral days in January 2019, the DEA intercepted REANOS-MORENOS
discussing suspected drug deliveries with an individual using a phone number ending in 7111,

later identified as Kevin ARTEAGA-MORALES.™ For example, on January 17, 2019, at 4:15

 

22 | believe that the number ending in 7111 belongs to Kevin ARTEAGA-MORALES
based on investigation during a July 20, 2019 traffic stop. On that date, ARTEAGA-MORALES
was stopped by SFPD for a traffic violation. He was given a citation for not having a driver’s
license, in violation of California Vehicle Code § 12500(a), for not having a front license plate,
in violation of California Vehicle Code § 5200, and for driving a car without proper insurance, in
_ violation of California Vehicle Code § 16028. SFPD officers arrested another individual in the

In Re App. for Crim. Complaint 53
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 58 of 94

pm, REANOS-MORENO told ARTEAGA-MORALES that he was “working.” ARTEAGA-
MORALES asked if REANOS-MORENO had “everything.” REANOS-MORENO responded
that he “did not have any windows.” ARTEAGA-MORALES then told REANOS-MORENO to
“come over now.” Approximately 40 minutes later, REANOS-MORENO called ARTEAGA-
MORALES and said he was outside.

157. Based on my training and experience, and my knowledge of this investigation, |
believe that that when REANOS-MORENO said he was “working,” he meant that he was out
delivering drugs. When ARTEAGA-MORALES asked if REANOS-MORENO had
“everything,” he was asking whether REANOS-MORENO had all the types of drugs that he
sold. Further, when REANOS-MORENO said he did not have “windows,” I believe he meant
that he did not have methamphetamine for sale at that time, but had other types of drugs. As
referenced earlier, “windows” is a code word for methamphetamine used by drug traffickers.
Finally, based on my knowledge of this investigation, I believe that REANOS-MORENO met
with ARTEAGA-MORALES to deliver drugs because ARETAGA-MORALES told REANOS-
MORENO to “come over now,” and within one hour, REANOS-MORENO called to say that he
was outside.

158. Later in the month, on January 28, 2019, REANOS-MORENO called
ARTEAGA-MORALES and asked if ARTEAGA-MORALES needed any of the “nose” because
“that one was ready.” ARTEAGA-MORALES asked for “2,” which REANOS-MORENO
acknowledged. Based on my training and experience, and my knowledge of this investigation, I
believe REANOS-MORENO was telling ARTEAGA-MORALES that he had powder cocaine
for sale, and that ARTEAGA-MORALES placed an order for two units of powder cocaine. See
qq 39, 82.

159. Based on my knowledge of this investigation, these intercepted calls, and

 

car who possessed a backpack containing suspected heroin, cocaine, methamphetamine, and
fentanyl. Prior to this stop, investigators suspected that ARTEAGA-MORALES was the user of
the phone number ending in 7111. SFPD Officer Reeder called the 7111 number and a phone in
seized from ARTEAGA-MORALES during the stop rang.

In Re App. for Crim. Complaint 54
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 59 of 94

discussions with SFPD officers, I believe that ARTEAGA-MORALES is a street-level dealer
working for REANOS-MORENO. J understand that SFPD officers have seen him in the
Tenderloin engaging in suspected narcotics transactions.

C. In February 2019, CRUZ sold four ounces of methamphetamine to a
confidential source.

160. On February 18, 2019, CS-1 placed a recorded call to the same phone number
ending in 2911 mentioned in the preceding section and spoke with a male who, based on the
surveillance described below, I believe was CRUZ. CS-1 asked CRUZ how much it would cost
to purchase “four ounces,” and CRUZ responded, “Of what? The crystal?” The CS replied,
“Yes.” CRUZ then said: “Give me one thousand, four hundred.”

161. Based on my training and experience and discussions with other experienced law
enforcement officers, I believe that CRUZ was using the word “crystal” to refer to
methamphetamine. “Crystal” is a common code word for methamphetamine because of its clear
and crystal-like appearance. I also believe that, when CRUZ asked for “one thousand, four
hundred,” he was asking for $1,400. I know that drug dealers often refer to a drug’s price using
only a number, rather than specifically using the words “dollars” or “thousand,” so that anyone
who might overhear the conversation will not understand what the number is referring to.

162. On February 28, 2019, CS-1 again called CRUZ at the 2911 number, telling
CRUZ that he/she wanted “four of them.” CRUZ responded, “crystal, right?” CS-1 then asked
CRUZ how much CRUZ was going to charge him/her. CRUZ responded, “Give me 13 today.”
I believe for the reasons given in the preceding paragraph, and based on the context of this call,
that CRUZ was telling CS-1 that he would sell CS-1 four ounces of methamphetamine for
$1,300. CS-1 told CRUZ that they could meet in the same spot as they had on a prior occasion,
which CS-1 understood to refer to a Denny’s parking lot in San Mateo. CRUZ responded,
“Okay.”

163. That afternoon, at a predetermined location, DEA SAs Gabino Gutierrez and

Jeffrey Beckett searched CS-1’s car and person and determined that he/she was not carrying any

In Re App. for Crim. Complaint 55
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 60 of 94

contraband. CS-1 was equipped with a recording/transmitting device that allowed agents to
listen to CS-1°s conversations in real time. SA Beckett then gave CS-1 $1,400 in agency funds.

164. At approximately 6:05 pm, a white Ford Escape (the “Escape”) arrived in the
Denny’s parking lot and parked next to CS-1’s car. The driver of the Escape then got out of the
Escape, walked to the front, lifted the Escape’s hood, and retrieved an object from inside the
engine compartment. Based on his prior review of CRUZ’s mugshot, SA Beckett identified
CRUZ as the driver of the Escape. After retrieving the object, CRUZ closed the hood of the
Escape and got into the front passenger seat of CS-1’s car.

165. | Based on my training and experience and discussions with other experienced law
enforcement investigators, I know that drug dealers often store narcotics under the hood of a car, |
near the engine compartment, because law enforcement officials cannot see underneath the hood
of a vehicle while the vehicle is in motion or during a traffic stop. I therefore believe, based on
my training and experience and knowledge of this investigation, that when CRUZ retrieved an
object from the Escape’s engine compartment, he was retrieving the suspected methamphetamine
that CS-1 later purchased, as discussed below.

166. Once CRUZ was in C8-1 ’s car, he removed four plastic bags of
methamphetamine from the front pocket of his sweatshirt and handed them to CS-1. CS-1 then
gave CRUZ $1,300. CRUZ took the money without counting it and put it into his pocket.

167. After the transaction, CS-1 met with agents, providing them with $100 that was
not spent and the four plastic bags of methamphetamine that he/she had purchased from CRUZ.
Laboratory testing determined that the baggies contained 108.7 grams of pure methamphetamine.

D. In April 2019, officers seized heroin, methamphetamine, cocaine, and

fentanyl from RODRIGUEZ-VALLE and FUNEZ near Hyde Street and
Golden Gate Avenue.

168. SFPD seized drugs in the Tenderloin from other REANOS-MORENO DTO

redistributors in April 2019. On April 12, 2019, at about 10:50 pm, SFPD Officer Vinesh

Govindbhai and others officers were conducting surveillance near the 300 block of Golden Gate

Avenue when Officer Govindbhai saw a male, later identified as Christian RODRIGUEZ-

In Re App. for Crim. Complaint 56
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 61 of 94

VALLE, walking back and forth in front of 350 Golden Gate Avenue. Officer Govindbhai
watched as a white male approached RODRIGUEZ-VALLE and the two engaged in a quick
conversation. RODRIGUEZ-VALLE appeared to pull a plastic bag from his waistband and then
hand a small object to RODRIGUEZ-VALLE at waist level. RODRIGUEZ-VALLE then put
the plastic bag back into his waistband. When RODRIGUEZ-VALLE turned around, Officer
Govindbhai could see that he had U.S. currency in his hand and that he appeared to be adding it
to a bundle of cash that was already in his hands. |

169. RODRIGUEZ-VALLE continued to loiter in the area. At about 11:10 pm,
Officer Govindbhai saw a similar encounter: another male approached RODRIGUEZ-VALLE,
the two had a quick conversation, the male passed RODRIGUEZ-VALLE USS. currency,
RODRIGUEZ-VALLE removed a plastic bag from his waistband and then passed something to
the other male, and then RODRIGUEZ-VALLE appeared to add the U.S. currency to an existing
bundle of cash in his hands.

170. Based on his training and experience, Officer Govindbhai believed that he had
just seen two hand-to-hand drug transactions. He provided a description of RODRIGUEZ-
VALLE to SFPD Officers Cunnie and Edward Tien, who approached and arrested
RODRIGUEZ-VALLE without incident. Upon searching RODRIGUEZ-VALLE, the officers
found a plastic bag in his waistband containing individually packaged bindles of suspected
heroin, suspected methamphetamine, and suspected crack and powder cocaine. The officers also
found suspected fentanyl] in a black canister inside RODRIGUEZ-VALLE’s waistband. The
officers also seized $204 that was found in RODRIGUEZ-VALLE’s back pant pocket, a wallet
containing an additional $290, and a phone. |

171. Officer Cunnie obtained a search warrant for RODRIGUEZ-VALLE’s phone and
determined that it had the same phone number (ending in 3941) that had been intercepted
communicating about drugs with REANOS-MORENO. See 4 94.

172. Later in April 2019, officers seized cocaine, heroin, methamphetamine, and

fentanyl from FUNEZ near Hyde Street and Golden Gate Avenue.

In Re App. for Crim. Complaint 57
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 62 of 94

173. On April 17, 2019, at around 8:00 pm, a DEA agent working in an undercover

(UC) capacity went to the 300 block of Golden Gate Avenue and attempted to contact Brayan

MARTINEZ, who was loitering on the block. In the approximate area of 370 Golden Gate
Avenue, a male (later identified by SFPD Officers Reeder and Scafani as Allan FUNEZ)
approached the UC. The UC asked, “Rock? Rock?”?3 FUNEZ responded, “Yeah, I got rock.
How much you need?” The UC said, “Ten, I have ten.”

174. FUNEZ took out a handful of small, individually wrapped plastic baggies of what
was later determined to be crack cocaine. FUNEZ placed two individually wrapped baggies in
the UC’s hand. The UC then handed FUNEZ $10.

175. Once the transaction was completed, the UC continued to walk toward
MARTIN EZ. MARTINEZ was standing with a group of Hispanic men near the intersection of
Golden Gate Avenue and Hyde Street. The UC approached MARTINEZ, and the following

exchange occurred:

UC What’s up, man? Rock?

MARTINEZ Yes, how much?

UC | Ten.

MARTINEZ You look narco. You the police? I got weed, I got weed.
UC . So what’s up?

MARTINEZ Weed? No, no, no, you police.

UC C’mon, man.

MARTINEZ: ~ Show me your under there.

[MARTINEZ then gestured for the UC to lift his shirt, possibly to see if he was carrying
a firearm or wearing a wire.]
UC Do what? C’mon, man.

MARTINEZ You police.

 

23 The conversations between the UC and the Target Subjects were in English.

In Re App. for Crim. Complaint 58
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 63 of 94

UC Nothing?
MARTINEZ: You look like police for sure. You look hella clean, bro.
UC Okay, I’ll take my money elsewhere.

176. The UC then walked away from MARTINEZ without purchasing any drugs.

177. Based on my training and experience, knowledge of this area of the Tenderloin as
a high narcotics-trafficking area, and the results of a search and arrest of MARTINEZ described
below, I believe that MARTINEZ offered to sell the UC crack cocaine (“Yes, how much?”) but
that he changed his mind upon deciding that the UC was likely law enforcement.

178. Later the same night, SFPD Officers Reeder, Scafani, Cunnie, and Klaib returned
to the 300 block of Golden Gate Avenue and approached MARTINEZ, FUNEZ, and others with
whom they were loitering. As the officers approached, Officer Reeder saw FUNEZ quickly look
toward Officer Reeder with a shocked look on his face and then reach toward the undercarriage
of a nearby parked vehicle. After doing so, FUNEZ quickly stood up and began to raise his
hands. The officers detained the group, which included FUNEZ, Karol ERAZO Reanos, and
MARTINEZ, among others.

179. Officer Reeder looked underneath the vehicle he had seen FUNEZ reach toward.
On the ground, he saw a recyclable coffee cup. Inside the cup were individual baggies of
suspected crack cocaine, methamphetamine, heroin, and fentanyl. Laboratory testing confirmed
the presence of .4 grams of fentanyl. Additional test results are pending.

E. Later in April, SFPD officers saw MARTINEZ engage in a drug transaction
at Hyde and Golden Gate and then seized cocaine, heroin, and
methamphetamine from him.

180. On April 19, 2019, at about 4:50 pm, SFPD Officer Alexander Austria and SFPD

Field Training Officer (FTO) Richard Schiff were driving southbound on Hyde Street,
approaching the intersection with Golden Gate Avenue, when Officer Austria saw a Hispanic
male, later identified as MARTINEZ, give a plastic baggie containing numerous bindles of
suspected narcotics to an unknown male standing next to him. Based on his training and

experience and knowledge of this area of the Tenderloin as being a high narcotics-trafficking

In Re App. for Crim. Complaint 59
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 64 of 94

area, Officer Austria believed he had just witnessed a hand-to-hand drug transaction.

181. Officer Austria got out of his patrol car in an attempt to detain both men. As soon
as he made eye contract with MARTINEZ, MARTINEZ began running westbound on Golden
Gate Avenue. Officer Austria pursued MARTINEZ down Golden Gate Avenue toward Larkin
Street. MARTINEZ was then cut off by FTO Schiff in the patrol car, forcing MARTINEZ to
flee southbound across Golden Gate Avenue, toward the Philz Coffee shop. Officer Lee of the
University of California Police Department was walking out of Philz at that time and
apprehended MARTINEZ.

182. A passerby pointed out to SFPD Officer Victor Custodio that there was a plastic
baggie along the curb in front of the Wells Fargo ATM at 375 Golden Gate Avenue. Officer
Austria retrieved the baggie, which was later determined to contain 66 bindles of suspected
cocaine, 39 bindles of suspected heroin, and 14 bindles of suspected methamphetamine.

183. The officers later obtained surveillance video from the building at 378 Golden
Gate Avenue. The surveillance footage showed MARTINEZ running westbound on Golden
Gate Avenue. The footage showed that, as MARTINEZ passed the Wells Fargo ATM, he threw
a baggie into the gutter underneath a white van, which is where the officers later found the
baggie containing the drugs described above.

F, In May 2019, MONTOYA-MARQUEZ sold heroin to an undercover SFPD
officer near the corner of Hyde and Eddy in the Tenderloin.

184. On May 8, 2019, at about 5:22 pm, an SFPD officer working in an undercover
capacity (UC) approached MONTOYA-MARQUEZ who was standing on Hyde Street in the
Tenderloin. MONTOYA-MARQUEZ asked what the UC needed. The UC responded, “black.”
I understand this to mean that the UC was asking to purchase heroin. See § 55. MONTOYA-
MARQUEZ told the UC to wait and then walked to the corner of Hyde and Eddy. When
MONTOYA-MARQUEZ returned, he had a black pouch in his hand. MONTOYA-MARQUEZ
poured several clear bindles containing a black substance into the palm of his hand.

MONTOYA-MARQUEZ asked the UC, “How much?” The UC said, “40.” MONTOYA-

In Re App. for Crim. Complaint 60
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 65 of 94

MARQUEZ then said, “Half,” to which the UC responded, “Ya 40.” MONTOYA-MARQUEZ
pulled out one of the bindles in his hand and said, “half gram.” At that time, the UC handed over
two $20 bills, and MONTOYA-MARQUEZ handed over the bindle containing suspected heroin.

185. After the sale was complete, MONTOYA-MARQUEZ told the UC that he was
“there” every day from 3 pm to 9 pm. Based on my knowledge of this investigation, I believe
MONTOYA-MARQUEZ meant that he sold drugs in that area of the Tenderloin every day and
therefore the UC could come back at another time to buy drugs from him. MONTOYA-
MARQUEZ also gave the UC his phone number, which ended in -2088. As described above,
based on intercepted phone calls and physical surveillance, I believe that MONTOYA-
MARQUEZ lives in the Foothill Boulevard House and sells drugs supplied by REANOS-
MORENO. See ff 130-131.

G. In June 2019, SFPD officers saw FUNEZ travel from the 103rd Avenue
House to the Tenderloin and make suspected drug sales.

186. On June 11, 2019, at about 6:05 pm, SFPD Officer James Puccinelli was
conducting surveillance at the 103rd Avenue House in Oakland when he saw FUNEZ and
another Hispanic male (UM1) walk out of the residence. FUNEZ got into the passenger seat ofa
burgundy Hyundai (the “burgundy Hyundai”) parked in the driveway, and UM1 got into the
driver’s seat.

187. Members of the SFPD narcotics unit followed the burgundy Hyundai into San
Francisco, where it eventually parked on the southeast corner of Golden Gate Avenue and Hyde
Street in the Tenderloin.

188. From approximately 7:00 pm to 9:00 pm, members of the SFPD narcotics unit
continued surveillance of FUNEZ and UM1. Officer Puccinelli saw FUNEZ loitering on the 300
block of Golden Gate Avenue. FUNEZ approached an unknown white male, and the two
engaged in a quick conversation. FUNEZ and the unknown white male walked behind a silver
truck and turned towards each other, face to face. Both FUNEZ and the unknown male were

looking down toward FUNEZ’s hands, and FUNEZ appeared to Officer Puccinelli to have

In Re App. for Crim. Complaint 61
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 66 of 94

something in his palm. FUNEZ appeared to hand the unknown items in his hand to the unknown
white male. Shortly afterwards, the white male walked eastbound on Golden Gate Avenue
towards Hyde Street, and FUNEZ continued to loiter on the 300 block of Golden Gate Ave.

189. Based my training and experience, the two men’s quick conversation and hand-to-
hand transfer, my knowledge that this section of Golden Gate Avenue is a high
narcotics-trafficking area, the fact that FUNEZ lives in a redistributor house provided by
REANOS-MORENO, and the results of a search of the 103rd Avenue House (discussed below),
I believe that FUNEZ and the unknown male engaged in a hand-to-hand narcotics transaction.

190. SFPD Officer Michael Montero saw a different white male approach FUNEZ on
the 300 block of Golden Gate Avenue. The unknown white male appeared to give FUNEZ an
unknown amount of U.S. currency. FUNEZ then placed an unknown object in the white male’s
palm. After the exchange, the unknown white male walked westbound on Golden Gate Avenue
towards Larkin Street. For the reasons given above, I believe that FUNEZ distributed drugs to
the unknown white male.

191. Shortly thereafter, Officer Montero saw FUNEZ approaching the driver’s side of
a black sedan parked near 374 Golden Gate Avenue. An unknown person was sitting in the
driver’s seat. FUNEZ leaned down towards the driver’s side of the black sedan and appeared to
engage in a quick conversation with the unknown driver. FUNEZ then briefly stepped away
from the black sedan. With his left hand, FUNEZ reached into his front left jacket pocket and
pulled out what appeared to Officer Montero to be a handful of white bindles. With his right
hand, FUNEZ took some of the suspected drug bindles from his left hand, and handed them to
the driver of the black sedan. As FUNEZ was walking back towards the black sedan, he placed
the rest of the unknown amount of suspected bindles in his left palm back into his front left
jacket pocket. The driver of the black sedan handed FUNEZ an unknown amount of U.S.
currency. FUNEZ reached into his back right pants pocket and pulled out what appeared to be a
large amount of U.S. currency. FUNEZ then selected an unknown amount of U.S. currency and

gave it to the driver of the black sedan. FUNEZ then quickly walked eastbound on Golden Gate

In Re App. for Crim. Complaint 62
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 67 of 94

Ave towards Hyde Street.

192. Based on my training and experience, I know that drug dealers often carry large
amounts of U.S. currency in multiple denominations in order to complete narcotics transactions
more quickly and easily. I believe that in this case, the driver of the black sedan handed FUNEZ
an unknown bill of U.S. currency, likely a large denomination, and FUNEZ retrieved multiple © |
unknown bills of U.S. currency from his pocket in order to give the buyer change.

193. A short while later, Officer Montero saw FUNEZ engage in a quick conversation
with another male. FUNEZ retrieved what appeared to Officer Montero to be numerous white
bindles from his front left jacket pocket using his left hand. Using his right hand, FUNEZ |
appeared to take some of the suspected bindles from his left hand, and gave them to the unknown
male. The male gave FUNEZ an unknown amount of U.S. currency and quickly walked
westbound on Golden Gate Avenue towards Larkin Street. FUNEZ placed the rest of the
suspected white bindles that were in his left hand back into his front left jacket pocket.

H. In June 2019, SFPD officers saw CESAR travel from the 91st Avenue House
to the Tenderloin and make suspected drug sales.

194. On June 12, 2019, Officer Michael Cunnie conducted surveillance at REANOS-
MORENO’s suspected redistributor house at the 91st Avenue House.

195. Ataround 7:00 am, Officer Cunnie saw a silver Mitsubishi (the “Mitsubishi”) pull
out of the driveway and double-park in front of the house. A male (“UM2”) was driving.

196. Ataround 7:50 am, Officer Cunnie saw a Hispanic male emerge from the
residence carrying a backpack. This male walked away from the residence and got into the
driver’s seat of a gold Toyota (the “Toyota”) parked on the same block. Officer Cunnie later
learned that the Toyota was registered to CESAR Estrada-Cruz at the 91st Avenue House.
Officer Cunnie then conducted a search of SF Mugshots for the name “Cesar Estrada-Cruz” and
recognized CESAR as the person he had seen driving the Toyota.

197. Officer Cunnie traveled to San Francisco and began canvasing the high narootics-

trafficking areas located in the Tenderloin and South of Market area. At approximately 10:25

In Re App. for Crim. Complaint 63
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19. Page 68 of 94

am, he was driving north on 7th Street from Mission Street when he saw both UM2 and CESAR ~
loitering on the east sidewalk of 7th Street outside the San Francisco Federal Building at 90 7th
Street. Both suspects were sitting on the concrete wall along the exterior of the federal building.

| 198. Officer Cunnie moved to an elevated area of cover and began conducting
surveillance of UM2 and CESAR using binoculars and a Nikon P900 camera.

199. Officer Cunnie conducted surveillance of both men from about 10:40 am through
approximately 11:05 am. During that time, he saw UM2 holding multiple small white objects
and small black objects in the palm of his hand, which Officer Cunnie believed to be individually
wrapped pieces of cocaine base and individually wrapped pieces of heroin. UM2 continuously
transferred the suspected cocaine base and heroin from the palm of his hand to his mouth.

200. Based on my training and experience, I know that people who sell drugs on the
streets of San Francisco often store the drugs for distribution in their mouths. They do this so
that if they are detained by law enforcement they can swallow the drugs and avoid arrest.

201. Officer Cunnie also saw UM2 make what he believed to be a hand-to-hand
narcotics deal. During the suspected transaction, UM2 was standing near an unidentified male
who was sitting on the small concrete wall along the exterior of the building. As the unknown
male began counting what appeared to be U.S. currency, UM2 used his right hand to select from
the palm of his left hand a piece of a black substance that appeared to be wrapped in plastic.
Given the color of the drug, Officer Cunnie believed that this was heroin. The unknown male
then handed UM2 what appeared to be several bills of U.S. currency. UM2 handed the unknown
male an object that appeared to be what he had picked from his palm. UM2 then handed the
unknown male what appeared to be U.S. currency. Based on his training and experience, Officer
Cunnie believed he had witnessed UM2 sell heroin to the unknown male and then supply him
with change.

202. Officer Cunnie then saw the unknown male bring the suspected heroin to his
mouth. He appeared to rip open the packaging using his teeth. Officer Cunnie saw the unknown

male place the suspected heroin into a small plastic bottle and begin shaking the bottle.

In Re App. for Crim. Complaint 64
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 69 of 94

203. Based on his training and experience, Officer Cunnie knows that people who
ingest heroin by sniffing it will often place the heroin inside a bottle with a cutting agent, such as
powdered lactose, and then shake the bottle, blending the heroin with the cutting agent to create a
fine powder that can then be sniffed through the nostril. The fact that the unknown male did this
with the object he appeared to purchase from UM2 led Officer Cunnie to believe that the object
was heroin.

204. Officer Cunnie also continued to monitor CESAR. CESAR appeared to be
constantly manipulating objects in his mouth. Based on Officer Cunnie’s training and
experience, he believed that CESAR was concealing drugs in his mouth. Officer Cunnie also
saw CESAR make what he believed to be several hand-to-hand drug transactions. Each time,
CESAR would appear to spit small white objects from his mouth into his hand and then
exchange the object for U.S. currency from an unknown person.

205. At approximately 11:05 am, Officer Cunnie saw both UM2 and CESAR loitering
together with two unknown males on the east side of 7th Street, north of Mission Street. The
four males appeared to be having a conversation. CESAR looked north towards Market Street.
A moment later, all four males simultaneously turned away and began quickly walking
southbound on 7th Street. While they were walking away, the males continued to look north on
7th Street towards Market Street. The four males walked out of Officer Cunnie’s field of vision.
Several moments later, three uniformed SFPD officers on bicycles rode south on 7th Street from
Market Street. Based on the actions of UM2, CESAR, and the two unknown males, Officer
Cunnie believed they were walking away from the area to distance themselves from the
approaching police officers. Officer Cunnie believed that this was further evidence that both
UM2 and CESAR were selling illegal narcotics on the streets of San Francisco.

206. A few hours later, Officer Montero saw the Toyota park down the street from the
91st Avenue House. Officer Montero took a picture of the male he saw get out of the Toyota.
Officer Cunnie later reviewed the photograph and recognized the male as CESAR.

VII. Execution of a search warrant at the suspected redistributor house on 91st Avenue
in Oakland

In Re App. for Crim. Complaint 65
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 70 of 94

A. Officers found CESAR, GARCIA, and others at the redistributor house on
91st Avenue in Oakland along with crack and powder cocaine, heroin, and
methamphetamine packaged for distribution.

207. On June 19, 2019, SFPD officers and DEA agents conducted surveillance outside
the 91st Avenue House. At about 4:46 pm, SFPD Officer Scafani saw the Cobalt arrive at the
residence. Officer Scafani saw ARTEAGA get out of the car and walk into the house. Officer
Scafani could see that ARTEAGA’s pant pocket appeared to be heavy, as if items were inside.

208. About twenty minutes later, Officer Scafani saw ARTEAGA leave.

209. At about 5:30 pm, SFPD officers, accompanied by DEA special agents, executed
a state search warrant.

210. The officers found three minor children in the living room.

211. Inthe front bedroom, the officers found and detained GARCIA and a second man.
In this room, agents found a gray sock. Inside the sock were twelve knot-tied packages
containing smaller knot-tied packages of crack cocaine, four knot-tied packages containing
smaller knot-tied packages of black-tar heroin, and three knot-tied packages containing smaller
knot-tied packages of suspected methamphetamine. Later, laboratory testing determined that
some of the packages contained approximately 6.548 grams of cocaine base (crack), 2.234 grams
of heroin. Additional test results are pending.

212. Officers found an identification card bearing the name “Jose Franklin Rodriguez
Garcia” (GARCIA’s full name) inside a suitcase in the closet, along with four phones. The
officers also found two receipts for wire transfers in the same room. The receipt listed a
“Sender” of “Jose Franklin Rodriguez Garcia.” It also listed the -1725 number as the associated
phone number. .

213. Inback bedroom, officers found and detained CESAR. A woman and a minor
child were also in that room. Officer Reeder seized a Samsung cellphone from CESAR.

214. Inthe same bedroom officers found a leopard-print robe on the closet door of the
bedroom. Inside the pocket of the robe was another gray sock containing knottied plastic

packages of black-tar heroin, knot-tied and Ziploc packages of crack cocaine, and knot-tied

In Re App. for Crim. Complaint 66
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 71 of 94

packages of suspected methamphetamine.™ Laboratory testing determined that some of the
baggies contained approximately 1.683 grams of heroin, 6.6 grams of cocaine base (crack), and
1.55 grams of fentanyl. Additional test results are pending.

215. Inthe garage of the house, officers found a red, zippered case. The case
contained two Ziploc bags of brown, powdered heroin; multiple knot-tied plastic packages of
black-tar heroin; two plastic packages containing methamphetamine; and Ziploc packages of
crack cocaine. Laboratory testing determined the baggies contained approximately 7.3 grams of
pure methamphetamine, 2.86 grams of black-tar heroin, 3.83 grams of powdered heroin, 2.1
grams of cocaine base (crack), and 2.1 grams of fentanyl. Concealed inside a barbecue pit
adjacent to the garage was a plastic bag containing suspected black-tar heroin,
methamphetamine, and cocaine base. Laboratory testing determined the bag contained
approximately 6.3 grams of fentanyl, 3.58 grams of heroin, and 10.6 grams of pure
methamphetamine.

216. In total, SFPD arrested four individual at the 91st Avenue House.

B. Later the same night, REANOS-MORENO and ERAZO reacted to the
search warrant at the 91st Avenue House.

217. Shortly after officers executed the search warrant at the 91st Avenue House, the
DEA intercepted several calls between REANOS-MORENO and ERAZO who was using phone

number ending in -7745).”> At about 8:20 pm, the two had the following conversation:

 

*4 Tn the same pocket as the narcotics was an ID card bearing the name “Brenda
Margarita Aguilar Maldanado.”

*5 I believe ERAZO was the user of this telephone based on location data associated with
the phone and physical surveillance conducted by SFPD Officer Scafani on July 16, 2019. On
that day, at approximately 1:30 pm, location data indicated that the phone was inside or near a
residence located on Earl Street in Oakland. Officer Scafani set up surveillance of that residence
at that time. At 1:57 pm, he saw ERAZO and REANOS-MORENO come out of the residence.
REANOS-MORENO got into a car, and ERAZO then went back inside. At approximately 5:44
pm, ERAZO came out of the residence again and got into the backseat of a Toyota Corolla. An
unidentified man was in the driver’s seat. The Corolla drove away from the house, and Officer
Scafani followed it. At approximately 5:49 pm, location data for the phone ending in 7745
indicated that it was moving on Highway I-580 near the Coolidge Street exit. The Corolla was
driving near this area at that time. Officer Scafani continued to follow the Corolla as it drove
towards San Francisco. Location data for the phone ending in -7745 then showed that the phone
was moving westbound on I-80, which corresponded with the Corolla’s location. The Corolla

In Re App. for Crim. Complaint 67
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 72 of 94

REANOS-MORENO Huh?
ERAZO Hey, Pelon... they said that the narcos raided the
. house over there on 91st.
~ REANOS-MORENO Oh, really?
ERAZO Yes, so, be careful. Kiko just called me; they
already told him that they raided them.
REANOS-MORENO Alright, then.
ERAZO Okay
218. I believe based on this call and others intercepted over REANOS-MORENO’s
phone that REANOS-MORENO goes by the nickname “Pelon.” I further believe that this call
(among others described in this affidavit) shows that ERAZO was aware of and involved in
REANOS-MOREN(O’s drug dealing, including his supplying of drugs to street-level dealers at
the 91st Avenue House. I know that “narcos” is a common code word for law enforcement
officers who investigate narcotics crimes. | therefore believe that when ERAZO mentioned
“narcos” at 91st, and when she told REANOS-MORENO to be careful, she meant that
REANOS-MORENDO should be careful not to get caught in connection with the drugs at that
house. J also believe, based on the fact that “Kiko” called ERAZO rather than REANOS-
MORENO directly, as well as additional calls discussed below, that ERAZO is involved with
managing the redistributor houses with REANOS-MORENO. |
219. About twenty minutes later, ERAZO called REANOS-MORENO back. Their
conversation follows:
REANOS-MORENO Huh?
ERAZO Did you find anything out?

 

ultimately came to the Tenderloin and parked on the 400-block of Turk Street. Officer Scafani
continued to surveil ERAZO throughout the evening. At approximately 9:49 pm, location data
for the phone number ending in -7745 indicated that the phone was near the intersection of Hyde
and Golden Gate. Officer Scafani walked towards that area and saw ERAZO approximately one
block south of that intersection.

In Re App. for Crim. Complaint 68
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 73 of 94

REANOS-MORENO
ERAZO

REANOS-MORENO
ERAZO
~ REANOS-MORENO

[Voices overlap]

ERAZO

REANOS-MORENO

ERAZO

REANOS-MORENO
ERAZO

REANOS-MORENO

In Re App. for Crim. Complaint

No, nothing. Not yet.

Oh, well over here there is. Tell Come to be careful,
because there is a lot of noise around here. And he was
lucky; he went to take care of them before. Mm, because it
is noisy over here because they busted Cesar. That is what
everyone believes, that he, he lived at thirty fifth (35th).
Mhm.

Yes.

Well, let’s see. Come just called them. But, he, he does
not know Come says that he went to see them, but they
were going crazy, they were grabbing the feo also, that is

for sure. Hell, no! No, no, no.

If, if only, if only, if you do something, do not see Come.
Do not see him at any location. Do not go see him. |
Then he. Let me see what is up. Come called them right

now but he says that, that the, the phones are ringing. But

no one is picking up, but I told him to turn the phone off.

Yes, man, it is what my people told me. Listen, Fito called
me, and right now that I came here with Chete and you.
Chete was saying, but Chete believes that they lived at
thirty fifth (35th) still where you got them from.

Mhm.

Mhm, because the rumor here is...

[Voices overlap]

No I did not get them, I did not get, I got them from down

there, over there around twelfth (12th).

69
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 74 of 94

ERAZO

REANOS-MORENO
ERAZO

REANOS-MORENO
ERAZO

REANOS-MORENO
ERAZO

REANOS-MORENO

[Voices overlap]

ERAZO

REANOS-MORENO

In Re App. for Crim. Complaint

Mhm. Ander (PH) it is because, well yes, but since they
lived over there around thirty fifth (35th). You remember,
right?

Yes.

Well, then, everyone thinks that is where they got busted.
But everyone says that Cesar got busted, and those dudes
because they are Chete’s cousins, you understand?

But who is Cesar?

Cesar is the, the tall one, the one who has a wife and
daughter.

Oh, uh-huh, uh-huh, ub-huh.

Uh-huh, um and there is lots of movement over here right
now because the law enforcement are here, but it is very
strange. That law enforcement are around right now during
the night.

Listen probably because, because they were watching all
these crazies grabbing the feo also. And they probably
were being watched. If Come was there they would have

taken Come because when Come went. And, he already...

He already was over there. Maybe they do not know what
he has. By luck that dude, had left or left beforehand. And
what J am worr... what worries me honestly is that. I know
that Come goes late understand? And I said: Fuck! All we
needed was for Come to be there and for him to get
screwed. |

Yes but, I just called Come right now and was the first

70
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 75 of 94

thing he said, because he also said that he goes, he goes to
take care of them late.

ERAZO | And they have not brought you the other car for you to
switch it with him right?

REANOS-MORENO No, no they have not brought it.

ERAZO Oh because it is ugly. Imagine getting into this for shit you
do not even sell it, man, understand? Mm, they are going to
start to, they could be following this dude. Because who
knows if more than once they have seen him arrive over
there. |

REANOS-MORENO Yes right. Yes I can imagine. It is more [U/I] ugly but it is
going to get uglier man. Hopefully he was leaving [U/I]

[Recording interruption]

220. I believe that when ERAZO told REANOS-MORENO to tell “Come” to be
careful, ” and that Come was “lucky” because he had “[gone] to take care of them before,” she
meant that REANOS-MORENO should tell ARTEAGA (whose nickname I believe i is “Come”)
to be careful with other drug deliveries, and that ARTEAGA was lucky he had not been caught,
given that he had made a delivery of drugs to the house shortly before the search. J also believe
that when ERAZO said “they” had “busted Cesar,” she meant that law enforcement had arrested
CESAR.

221. I further believe that when ERAZO said, “Come says that he went to see them,
but they were going crazy, they were grabbing the feo also,” she meant that ARTEAGA had
reported to her that the street-level dealers at the 91st Avenue House had been purchasing
fentanyl in addition to the other drugs. I believe that “feo,” Spanish for ugly,” is a reference to
fentanyl, both because of the phonetic similarity (“feo” vs. “fentanyl”) and because on a call
from June 7, 2019, REANOS-MORENO asked an unidentified male whose phone number ended
in 1538 (UM-1538) if he had any of the “feo.” UM-1538 asked which kind. REANOS-

In Re App. for Crim. Complaint 71
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 76 of 94

; MORENO said it was the “new kind” that he had been looking for and that no one had been able
to get a hold of. UM-1538 responded, “Oh, the new one. No, not yet.” I believe the two men
were discussing fentanyl, because, compared to heroin, cocaine, and methamphetamine, fentanyl
is a relatively new drug for which there are not widely used code words.

222. I believe that when ERAZO said that it was “very strange” that “law enforcement .
are around right now during the night,” she meant that it was strange that the search warrant had
been executed at night. When REANOS-MORENO said it was “probably because, because they
were watching all these crazies grabbing the feo also,” he meant that the unusual circumstances
were probably related to the street-level dealers having fentanyl. When REANOS-MORENO |
said that, “if Come was there they would have taken Come,” I believe he meant that if
ARTEAGA had still been at the house, law enforcement would have arrested him, too.

223. When BRAZO said, “Maybe they do not know what he has,” and “By luck that
dude, had left or left beforehand,” I believe she meant that it was possible law enforcement did
not know that ARTEAGA was delivering drugs, and luckily he had left before the search. When
ERAZO said, “Fuck! All we needed was for Come to be there and for him to get screwed,” she
meant that Come, as REANOS-MORENO’s runner, was a particularly important asset, and if he
had been arrested it could have led to law enforcement action against her and REANOS-
MORENO.

224. When ERAZO said, “Imagine getting into this for shit you do not even sell it,” I
believe she meant that it was unfortunate that REANOS-MORENO’s drug-dealing business was
being affected by law enforcement raids when REANOS-MORENO did not distribute fentanyl.
When ERAZO said, “they are going to start to, they could be following this dude, because who

knows if more than once they have seen him arrive over there,” I believe she meant that law

enforcement might be following ARTEAGA.
225. <A few minutes later, ERAZO called REANOS-MORENO back. Their
conversation follows:

REANOS-MORENO Mhm.

In Re App. for Crim. Complaint 72
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 77 of 94

ERAZO
REANOS-MORENO

ERAZO
REANOS-MORENO

ERAZO

REANOS-MORENO
[Voices overlap]

REANOS-MORENO

ERAZO
REANOS-MORENO

ERAZO
REANOS-MORENO

[Voices overlap]

In Re App. for Crim. Complaint

What did you say? What were you saying?

No that, no, man, it was that, it was that those dudes were
selling that thing probably and...

Mim.

Those dudes were selling, you see. Chapin mother fucker!
Was the one that was selling and, and Cesar also were the
ones selling those things.

Oh, hey, Fito said that: That who told him, the one who
told him, understand? He says that he was, he got lucky
that he was not at that house, but there were three over
there, I do not know how many lived there. But it seems
that there were only three in that house when they got
busted.

Well, over there they were.

I do not know who, I do not know who those three were
that were there understand? Because I only know that
Cesar, Chapin and, and two other dudes lived there.
Understand? Because I do not know which, which one was
not there, because they say there were three understand?
Mmm

And well, if, if they had already gotten some, obviously
they found them with it well, because Come had already
been there, understand?

Yes, Come had already been there.

Yes, for him to be just.

73
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 78 of 94

REANOS-MORENO Hey.

ERAZO ' Hey, tell Come to just be careful today, do you understand
me?

REANOS-MORENO Five, five people lived there, five.

ERAZO Well, they say there were three of them.

REANOS-MORENO Oh.

ERAZO _ And those people are going to want you to move them for

sure, understand?

REANOS-MORENO Yes.

ERAZO Unless that, they don’t see you and you swing by around

there. Because dumb assess.

REANOS-MORENO All right, then.

ERAZO All right.

226. Based on the context of calls intercepted on June 19, 2019, I believe that when
REANOS-MORENO said, “it was that those dudes were selling that thing probably,” he meant
that he believed law enforcement searched the 91st Avenue House because some of the street-
level dealers (he later specified “Chapin” and “Cesar”) were selling fentanyl, attracting attention
from law enforcement.

227. I further believe that when ERAZO said that “it seems that there were only three
in that house when they got busted,” she was referring to the three street-level dealers whom
| SFPD arrested: CESAR, GARCIA, and another individual. When REANOS-MORENO said, “T
only know that Cesar, Chapin and, and two other dudes lived there,” I believe he meant that he
knew that four street-level dealers, including CESAR, lived at the 91st House.

228. also believe that when REANOS-MORENO said, “And well, if, if they had
already gotten some, obviously they found them with it well, because Come had already been
there,” he meant that “obviously” the police had found drugs at the house, because “Come” “had

already been there” to resupply the street-level dealers. When ERAZO responded, “Yes, Come

In Re App. for Crim. Complaint 74
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 79 of 94

had already been there,” I believe she meant that ARTEAGA had gone to the house right before
the search and had delivered drugs. When ERAZO directed REANOS-MORENO to tell Come
to “be careful,” I believe she meant that REANOS-MORENO should warn ARTEAGA about
what had happened and tell him to be cautious with future deliveries of drugs.

229. When REANOS-MORENO then said, “Five, five people lived there, five,” I
believe he meant that he knew of five street-level dealers at the 91st Avenue House: the four men
SFPD arrested (CESAR, GARCIA, and two others) and “Fito,” who, based on the call above,
was not at the house when the search occurred.

230. lalso believe that when ERAZO said, “And those people are going to want you to
move them for sure,” she meant that, the street-level dealers in the house would want REANOS-
MORENO to find them a new redistributor house so they could continue working for him.

VIM. Execution of a search warrant at the suspected redistributor house on 103rd Avenue
in Oakland

A. On June 21, 2019, REANOS-MORENO and ERAZO discussed ERAZO
“cooking” drugs to be given to ARTEAGA.

231. On June 21, 2019, at about 1:02 pm, REANOS-MORENDO called ERAZO, and
the following exchange occurred:

ERAZO Hello.

REANOS-MORENO Hey.

ERAZO Ah?

REANOS-MORENO Have you made any of that?

ERAZO | I am already making it Pelon (PH), see I called you a while

back because I could not, not even order Uber or anything.
But it was ready and she was just weighting it.

[Voices overlap]

REANOS-MORENO Have you not got anything out, anything out yet?
ERAZO No, I just started weighing it.
REANOS-MORENO Huh?

In Re App. for Crim. Complaint 75
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 80 of 94

ERAZO : I just started weighing it.

REANOS-MORENO And how many did you make?

ERAZO Well, I am about to start weighting it right now.
REANOS-MORENO Alright then weight about four of them and take them,

because if you are going to weight all that.

ERAZO Yes Pelon (PH) remember I had to make that sugar. It was
not only to come and cook it. I had to wait for it to dry and
everything. |

REANOS-MORENO Only if you put about three and take it to them. Because
they had been waiting for Come for a while, since
yesterday they had been waiting for that.

ERAZO Well, I already told him to wait an hour for me to bring it to

him.

232. I believe that when REANOS-MORENO asked if ERAZO had “made any of
that,” and ERAZO said she had, and that she was about to start “weighing it,” the two were
referring to drugs that ERAZO was preparing for sale. I know that drugs are commonly sold by
weight. When REANOS-MORENO told ERAZO to “weigh about four” and bring them over to
him, I believe he was telling her to weigh out four units of drugs and deliver them to him. When
ERAZO said that she not only had to “cook” it, but also had to wait for it to dry, I believe she
was referring to the process of preparing drugs: crack cocaine from powder cocaine. I know that
“cooking” is a common code term for preparing drugs. In addition, I believe that ERAZO’s
reference to “drying” suggests that she was “cooking” crack cocaine, which is a process that
involves boiling cocaine and baking soda in water and then allowing it to dry into rock-like
substances. When REANOS-MORENO told ERAZO to take three of them to “Come,” I believe
he was telling her to take three units of drugs to ARTEAGA so that ARTEAGA could deliver the
drugs to the redistributor houses. When ERAZO said she would bring the material to “him” in

an hour, I believe she meant that she would bring the drugs to ARTEAGA.

In Re App. for Crim. Complaint 76
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 81 of 94

B. About two hours later, officers saw ARTEAGA make a suspected delivery of
drugs to the 103rd Avenue House.

233. At around the same time as the above-described call between REANOS-
MORENO and ERAZO, officers and agents set up surveillance outside the 103rd Avenue House.

234. At about 3:05 pm, SFPD Officer Blake Cunningham saw FUNEZ walk onto the
property and through the front door.

235. At about 3:34 pm, Officer Cunningham saw ARTEAGA’s Cobalt drive west on
103rd Avenue, past the house. The car parked on Sunnyside, and then ARTEAGA got out.
ARTEAGA walked into the 103rd Avenue House through the front door.

236. At about 3:41 pm, Officer Cunningham saw ARTEAGA exit the front door, walk
to the Cobalt, and drive away.

C. Officers found FUNEZ, MARTINEZ, and PERDOMO at the 103rd Avenue

House along with cocaine, heroin, and methamphetamine packaged for
redistribution.

237. At about 4:11, the SFPD officers, joined by SA Decker, executed a warrant to _
search the 103rd Avenue House. After SA Decker and Officer Kirk Edison breached the west
gate of the property and walked into the backyard, SA Decker saw a Hispanic male adult, later
identified as MARTINEZ, running out of the back of the house. SA Decker saw that
MARTINEZ was clutching a wooden cutting board and plastic materials.

238. SA Decker verbally identified himself and ordered MARTINEZ to stop and show
his hands. MARTINEZ ignored the command and continued to turn away from SA Decker. SA
Decker used his feet to swipe at MARTINEZ’s legs and then forced MARTINEZ to the ground.
Once on the ground, MARTINEZ was compliant, and SA Decker put him into handcuffs.

239, SA Decker inspected the items that MARTINEZ had dropped upon being
detained. Along with the wooden cutting board, MARTINEZ dropped a knot-tied plastic
package containing methamphetamine and a cellophane wrap containing five knot-tied packages
of black-tar heroin. Laboratory testing confirmed the presence of 28.2 grams of pure

methamphetamine and 1.3 grams of heroin.

In Re App. for Crim. Complaint 77
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 82 of 94

240. Atthe same time that SA Decker was detaining MARTINEZ, SFPD officers
entered the residence. The officers found PERDOMO Moreno in one room.”®

241. SFPD officers found and detained FUNEZ in another room. On top of a black
dresser was a plastic Ziploc package containing crack cocaine. Laboratory testing confirmed he
presence of 1.6 grams of cocaine base (crack). Inside a black dresser was $1,065 in cash. In the
same location was the cash was paperwork addressed to “Allan Funez” at “2101 103rd Ave,
Oakland, CA 94603.”. The officers also found thirteen cell phones in the room. Eight of the
cellphones were in the top drawer of the bedroom dresser. In the same drawer, the officers found
an identification bracelet for FUNEZ and a Honduran passport listing the name “Allan Josue
Funez Osorto.” The officers also found $3,400 in U.S. currency inside a black sock.

242. Inthe kitchen, under the sink, SA Decker found one knot-tied plastic package
containing multiple knot-tied packages of suspected crack cocaine and two knot-tied plastic
packages containing multiple knot-tied packages of a mixture of suspected black-tar heroin and
crack cocaine. SA Decker also found three boxes of .9 mm ammunition on a shelf.

D. Later that night, REANOS-MORENO and ERAZO reacted to the search
warrant at the 103rd Avenue House.

243. Later that night, at about 5:06 pm, the DEA intercepted the following call
between REANOS-MORENDO and an unidentified male whose phone number ended in 3305

(UM-3305):
UM-3305 I am going to have to see you, you know.
REANOS-MORENO Yes?
UM-3305 Because the buddy was busted, you already know, right?

 

6 Tn addition to the call described above at in paragraph 49, the DEA intercepted several
calls on which PERDOMO used coded language to discuss drugs with REANOS-MORENO.
For example, on February 10, 2019, REANOS-MORENO asked PERDOMO to “go outside” to
meet a third party (who I believe was REANOS-MORENO’s runner). PERDOMO said he was
at Walgreens. REANOS-MORENO asked who was at the house, and PERDOMO said “the
guy” was there. REANOS-MORENO told PERDOMO to call that guy and tell him to go
outside. PERDOMO then asked for two of the “day kind” and one “night,” which I believe
meant cocaine and heroin, respectively.

In Re App. for Crim. Complaint 78
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 83 of 94 |

REANOS-MORENO
UM-3305-
-REANOS-MORENO
UM-3305

REANOS-MORENO
UM-3305
REANOS-MORENO
UM-3305

REANOS-MORENO
UM-3305

REANOS-MORENO

UM-3305

REANOS-MORENO
UM-3305

Whom?

The buddy Joel.

At the one-hundred and three (103)?

Yes, at the one-hundred and three (103). They just busted

him right now.

Right now?

Yes.

I do not believe you.

For sure man. Right now they just called me, you get me?
That was why I was calling you but...

Oh!

Where are you? So I can go there.

Look, right now I am, I am far away, buddy, but, I will call
you when I am around there.

For sure, because I am going on a trip tomorrow, early
morning, you get me? And I wanted to see you today.

No yeah, I will see you today.

Right on, give me a call then.

244, Ibelieve that when UM-3305 said the guy had been “busted” and REANOS-

MORENO asked if it was “over at 103rd,” he meant the 103rd Avenue House.

245, About two hours later, the DEA intercepted a call from ERAZO to REANOS- .

ERAZO
REANOS-MORENO

ERAZO
REANOS-MORENO

In Re App. for Crim. Complaint

MORENO. A portion of their conversation follows:

Oh, have you figured out anything?

No, yeah, not yet, no. - I just passed by there but no, no, I
do not see anyone.

Oh, nothing? Nothing?

Uh-huh, nothing, nothing.

79
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 84 of 94

ERAZO
REANOS-MORENO

ERAZO
REANOS-MORENO

[Voices overlap]

ERAZO

[eee]
REANOS-MORENO

[Voices overlap]
ERAZO
REANOS-MORENO

ERAZO
REANOS-MORENO

ERAZO
REANOS-MORENO

ERAZO

In Re App. for Crim. Complaint

Oh.

Uh-huh. But they gave... they gave a lot, we will have to
see if a lot was dropped off.

Yea, he said yeah. He gave some to several people and that
they all said the same thing.

No, but that, oh, with the little bit he gave, that little bit

let’s see...

Oh yes, well yeah you know they sell by twenties (20’s)
and the twenties (20’s) are small, you get me? Maybe he

gave like a twenty (20), uh, that is barely anything.

Well, no well, we have to see, to see that they try it out,
they have to give him something because imagine they
only, they only gave him a sample to see it, well...son of a

bitch for them to get all crazy [U/J].

That is why, [U/I].

No but... [Background: sounds] I was going to drop off
some but right now how things are, it is better not not to.
Of what?

I am telling you, I was going to drop off some but how
things are right now, not anymore.

Who were you going to give some to?

Huh? To Chaca, to Chaca and the others but how things
are right now, I do not think so.

Oh.

80
‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 85 of 94

REANOS-MORENO Uh-huh. Right on.

ERAZO Alright.

246. Ibelieve that when ERAZO asked whether REANOS-MORENO had any
information, she was asking about the search of the 103rd Avenue House. Based on my
: knowledge of the investigation, I believe when REANOS-MORENO said they would need to
“see if a lot was dropped off,” he meant that they would need to wait and see if ARTEAGA had
dropped off a large amount of drugs that day prior to the execution of the search warrant. I know
based on my training and experience that a reference to “twenties” means a baggie of drugs that
costs $20. Therefore, when ERAZO responded that, they sell by twenties, I believe she meant
that the street-level dealers in the 103rd Avenue House dealt in small quantities where they sold
individual baggies of drugs for $20 each. Finally, later in the call when REANOS-MORENO
said that he was going to “drop off some but right now how things are, it is better not [] to,” I
believe he meant that he was going to deliver drugs somewhere, but because of the law
enforcement scrutiny, it would be safer for him to not do so at that time.

247. At about 9:15 pm, the DEA intercepted another call from ERAZO to REANOS-
MORENO. That conversation follows:

ERAZO No, no, have they finally said anything?
REANOS-MORENO What?

ERAZO Have you heard anything, yet?
REANOS-MORENO About, about who?

ERAZO About Josue.

REANOS-MORENO No, nothing, I’m going to call right now but they are

already in Santa Rita, over there.

ERAZO Already? Then it was true.
REANOS-MORENO Yeah, and, no, well, that was fast.
ERAZO Oh. [Background: laughter]
REANOS-MORENO Uh-huh.

In Re App. for Crim. Complaint 81
Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 86 of 94

ERAZO

REANOS-MORENO
ERAZO
REANOS-MORENO

ERAZO
REANOS-MORENO
ERAZO
REANOS-MORENO

ERAZO
REANOS-MORENO
ERAZO

REANOS-MORENO

Well, I was thinking about Josue’s things, poor guy, and
those guys left those boxes full of coke. [Background:
noises|

No, well, Darco stayed there, they did not take him.
No? How come?

No, because they said he did not have anything on him
and...

[ Voices overlap]

Oh.

And they said they were going, basically for Barba.

| No way.

Yeah, because the other day they took pictures of
everyone...

Uh-huh. |

... he said they found feno [PH] on that guy. And [U/I],
but they were following him. He says they were following
that car for the past two (2) months.

No way.

[Voices overlap]

They came for, for the ugly more than anything else. They

came for the ugly.

248. I believe that when ERAZO asked whether REANOS-MORENO had heard

anything about “Josue,” she meant Josue PERDOMO, whom SFPD had arrested at the 103rd

Avenue House. When REANOS-MORENO said that “they” were already in “Santa Rita,” I

believe he was referring to Santa Rita jail. When REANOS-MORENO said that “Darco” was

still there and had not been taken, I believe he was referring to a third male who was at the 103rd

Avenue House but whom SFPD did not arrest. When REANOS-MORENO said that “they”

In Re App. for Crim. Complaint

82
' ‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 87 of 94

were following the car for the past two months and that “they” had gone there because of the
“feno,” I believe he meant that law enforcement had been following ARTEAGA’s car and that
they had gone to the 103rd Avenue House because of fentanyl.

249. Shortly thereafter, REANOS-MORENO called a bail bonds shop and said that he
was calling to find out about his cousin “Jose Perdomo or Moreno.” The person who answered
asked when “he” had been arrested, and REANOS-MORENO said that it had been at about 4 or
5 pm and that there were three who had been arrested. The bail-bonds representative asked if
REANOS-MORENO knew the names of the other men, and REANOS-MORENO said no.
Later, REANOS-MORENO said to wait, because someone was going to tell him the name.
REANOS-MORENO then returned to the phone and told the representative that “Allan Funez”
was the name of another person who had been arrested.

250. Later that night, REANOS-MORENO spoke with the bail-bonds company again.
He repeated that the name of his cousin who had been arrested was “Jose Natanael PERDOMO
Moreno.”

IX. Transfer of “independent contractor” drug distributors to another DTO.

A. After the search and arrests at the 91st Avenue House, the residents of that
house searched for a new redistributor house to move into.

251. On June 26, 2019, about a week after the search of the 91st Avenue House, at
which point all of the residents of that house who had been arrested were on bail from charges
filed in state court, the DEA intercepted calls showing that the street-level drug dealers were
looking for a new redistributor house and that they were willing to work for a different DTO
(i.e., one not headed by REANOS-MORENO) if that DTO would provide a good house and a
good price on drugs.

252. Specifically, at about 4:55 pm that day, the DEA intercepted a call between two
individuals who I believe are mid-level drug dealers working for another DTO active in the
Tenderloin. I will call these individuals “Individual 4” and “Individual 5.” Their conversation

follows:

In Re App. for Crim. Complaint 83
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 88 of 94

Individual 4: Uh, he said, [Individual 6] said that, that he needs the house for
those guys, and that he was going to call you right now. Get on it
and let [Individual 7] know [U/J].
Individual 5: Oh, yeah. I’ll call [Individual 7] right now.
[Voices overlap]
Individual 4: Tell [Individual 7]. Yeah, he is going to call you right now. He
said he needs a house for six (6).
Individual 5: All right, then.
253. I believe based on the context of the calls described below that when Individual 4
said that “[Individual 5]” “need[ed] the house for those guys,” Individual 4 meant that Individual
5 was looking for a house for the street-level dealers who used to live at the 91st Avenue House.

254. A few minutes later, Individual 6 called Individual 5. Part of their conversation

follows:

Individual 6: Dude, hey, those dudes want a house, man.

Individual 5: I was told they are five, right?

Individual 6: Yes, they are five, dude. I, I told that dude... “but you need to
confirm if you are going to want a house,” I told him, “because
you are not going to make these guys get a house and then you will
not get it later.”

Individual 5: Uh-huh.

Individual 6: And he told me, “Yes, dude.” And he asked me to give your
number, dude.

Individual 5: Give him the number, dude, and I’ll come to an agreement right

now with [Individual 7] and have her look for a house.
255. I believe based on the context of this and other calls described below that when
Individual 4 asked whether there were “five” and Individual 6 said yes, Individual 6 meant the

four drug dealers who used to live at the 91st Avenue House—CESAR, GARCIA, and two

In Re App. for Crim. Complaint 84
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 89 of 94

others—and one of the women who was also present during the search warrant execution. When
Individual 6 said that “they” had just been busted a little while ago, I believe he was referring to
the search warrant at the 91st Avenue House.

256. A few minutes later, Individual 5 called Individual 6 back and asked whether
“they” were “good.” Individual 6 said that they were “good workers” and that he had seen them
working every day but Wednesday. When Individual 6 said that the guys were “good workers,”
I believe based on the results of the search warrant at 91st Avenue and the context of later calls
(on which the two discuss prices for drugs) that he meant that they were good at selling drugs.
When Individual 6 said he had seen these five people work every day but Wednesdays, I believe
he meant that they sold drugs six days a week.

257. Onacall at about 5:40 pm, Individual 6 told Individual 5 that he would have
“them” (the guys) call Individual 5.

B. Before accepting an offer for a new redistributor house, the residents of the
91st Avenue house negotiated drug prices with a representative of the DTO.

258. A few minutes later, Individual 5 got a call from a male whose phone number
ended in 8106 (UM-8106). Their conversation follows:
UM-8106: Hey, so what is up? No, dude, he told me...I told that dude

to see if someone had a house there but one that is not burnt

‘or anything.
[..-]
Individual 5: ... Who, what are those guys’ names?
UM-8106: I do not know if you know a dude named Brian.
Individual 5: Brian, huh?
UM-8106 Jeiber [PH].
Individual 5: Oh, yeah?
UM-8106: | They, they are the brother of...I do not know if you know
Cesar.

In Re App. for Crim. Complaint 85
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 90 of 94

Individual 5: Cesar? No, I do not know him. Hold on.

259. I believe that when UM-8106 said he had asked a third party if he knew anyone
who had houses that were not “burned,” he meant that he had asked Individual 5 if he knew of
someone with a redistributor house that had not attracted law enforcement attention. When UM-
8106 said one of the other guys was named “Cesar,” I believe he was referring to CESAR
Estrada Cruz, who had been arrested at the 91st Avenue House the week before.

260. Shortly thereafter, UM-8106 and Individual 4 spoke again. Part of their

conversation follows:
Individual 5: Oh. So, then, how many are all of you?
UM-8106: Honestly, dude, there are four (4) of us and a girl.
Individual 5: Yeah? And, and, you all work good?
UM-8106: Yeah, we all work there. But, like I am telling you, that when you

when there is bad stuff out there...

Individual 5: Yeah, that is...
UM-8106: One has to understand all of that, too.
Individual 5: Yeah. [U/T].
UM-8106: When, when it is good, one gets plenty of it.
Individual 5: Yeah. Yeah, that sounds good, so, then, [U/I]...

261. I believe that when Individual 4 asked if they all “work good,” he was asking
whether the people looking for a house were good at selling drugs. When UM-8106 said they
“all work” and mentioned “bad stuff’ versus “when it is good,” I believe he meant that the
people looking for a house were good at selling drugs, but that their ability to do so depended on
the quality of the drugs. I believe that when UM-8106 said that “when it is good, one gets plenty
of it,” he meant that when the quality of the drugs was “good,” he and his associates would buy
“plenty” of drugs from Individual 5’s DTO.

Individual 5: Yeah, because, honestly, we would like to take all of you so we

can get a house as well, to see if there is a house somewhere to get

In Re App. for Crim. Complaint 86
‘Case 3:19-mj-71162-MAG Document1 Filed 08/01/19 Page 91 of 94

you in fast.
UM-8106: Buddy, but how much is she giving the work for...the product?
[..-]
Individual 5: Look, well, things are like this...well the white, the white kind, if

you guys get a lot of it; I will give it for one, ten (110).

UM-8106: Well actually, to be honest, I am going to tell you the truth, buddy.
Individual 5: Uh-huh!

UM-8106: We right now, we are getting it for one-hundred and five (105).
Individual 5: - Yeah?

UM-8106: Yeah at one-hundred and five (105), and actually, to be honest

right now we are moving around because we got busted right here.
[Voices overlap]

Individual 5: _ Uh-huh!

UM-8106 That is why or else we would not be moving out.

262. When Individual 5 said that he wanted to see if there was a house somewhere to
get “you in fast,” I believe he meant that his DTO was interested in having the street-level
dealers formerly employed by REANOS-MORENO’s DTO start working for their DTO instead.
When UM-8106 asked how much Individual 5 and others were “giving the work at,” I believe he
was asking at what price Individual 5’s DTO sold drugs. As noted, “work” is a common code
term for drugs. When Individual 5 said that, if they would get “plenty of the white,” he could
give it to them “at 110,” I believe he meant that if the street-level dealers bought large quantities
of cocaine for resale, Individual 5 could provide it at a price of $110 per one-eighth of an ounce.
When UM-8106 said that he and the others were getting “it” at “105 right now,” I believe he
meant that REANOS-MORENO had supplied that drug to them at a price of $105 per one-eighth
of an ounce. When UM-8106 said that they were “moving around” because they got “busted” or
else they would not be moving, I believe he was trying to negotiate a better price of $105 rather

than $110 before committing to move into a redistributor house run by Individual 5’s DTO.

In Re App. for Crim. Complaint 87
Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 92 of 94

263. Moments later, the DEA intercepted a three-way call between UM-8106,
Individual 5, and another individual who I believe manages rental properties for Individual 5’s
DTO (“Individual 8”). Their conversation follow:;

UM-8106: ...1 told you we first want to know about the prices as well,

| because...
[Voices overlap]

Individual 8: Yeah, no, no...uh-huh.

UM-8106: Uh, I do not know how much you are giving out the white, and
black work. [U/I] crystal [PH], because honestly...I am going to be
sincere and honest, here we are buying it at one hundred and five
(105), the white one.

[Voices overlap]

264. When UM-8106 said that he and the others wanted to know about “the prices” at
| which Individuals 5 and 8 were giving “white,” “black,” and “crystal,” I believe he meant that he
and the other street-level dealers wanted to know more about the prices at which Individual 5 and
Individual 8’s DTO provided heroin, cocaine, and methamphetamine. When UM-8106 reiterated
that he and the others were buying “white” at “105,” I believe he was again trying to ensure that,
if he and the other street-level dealers switched to the other DTO, they would be able to get
drugs at the same prices. |

265. Later that night, Individual 4 (who had been working to set up the conversation
between Individual 5 and UM-8106) called Individual 5 again. Individual 4 said that “those
guys” wanted to move as soon as possible. He said that they got “busted there recently” and
didn’t want to stay there any longer. I believe that when Individual 5 said that “those guys”
wanted to move as Soon as possible because they had been “busted there recently,” he meant that
UM-8106 and the other street-level dealers wanted to move to a new redistributor house as soon

as they could in light of the search warrant that had been executed at the 91st Avenue House.

In Re App. for Crim. Complaint 88
‘ ‘Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 93 of 94

CONCLUSION
266. I believe based on the foregoing facts that there is probable cause to believe that
the Target Subjects have violated 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(C).

I declare under penalty of perjury that the above is true and correct to the best of my

knowledge and belief.

Fo ES
Eric Diamond
Special Agent
Drug Enforcement Administration

 

Subscribed and sworn to before me on July 3] __, 2019.

TA ox

HONORABLE THOMAS S. HIXSON
United States Magistrate Judge

In Re App. for Crim. Complaint 89
' Case 3:19-mj-71162-MAG Document 1 Filed 08/01/19 Page 94 of 94

ATTACHMENT A

 

DEFENDANT

PARAGRAPHS OF COMPLAINT

 

Andy REANOS-MORENO a/k/a “Pelon”

passim

 

Karol ERAZO Reanos

39, 65-66, 178, 217-232. 244-248

 

Manuel ARTEAGA
a/k/a “Come” a/k/a “Comer”

21. 135-151, 207-208, 220-223,
232, 235-236, 246

 

Allan Josue FUNEZ Osorto

22, 102. 172-179, 186-193

 

 

Brayan MARTINEZ

22, 173-178, 180-183, 237-240

 

Josue Natanael PERDOMO Moreno a/k/a
“Cachete”

22, 49-50, 237-240, 248-250

 

Jose Franklin Rodriguez GARCIA

22, 84, 90-91, 117-122, 125-128, 154-155,
211-212

 

CESAR Estrada Cruz

22, 123-125, 194-206, 213-214, 219-220,
226-229, 258-259

 

Arnold CRUZ Rodriguez a/k/a “Jose”

22, 133, 160-167

 

Christian RODRIGUEZ-VALLE

22, 94-96, 168-171

 

Alex Gomez BARRIENTOS
a/k/a “Axel Gamez”;

22, 83, 85-89

 

Eric MONTOYA-MARQUEZ

130-131, 184-185

 

Kevin ARTEAGA-MORALES.

 

156-159

 

In Re App. for Crim. Complaint

90

 
